Exhibit 10.2

EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

dated as of

April 29, 2013

(amending and restating the Guarantee and Collateral Agreement dated as of
October 12, 2007

and amended and restated as of December 17, 2010),

among

CDW CORPORATION,

CDW LLC,

the Subsidiaries of CDW LLC

from time to time party hereto

and

BARCLAYS BANK PLC,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I DEFINITIONS      2   

SECTION 1.01.

 

Credit Agreement

     2   

SECTION 1.02.

 

Other Defined Terms

     3    ARTICLE II GUARANTEE      10   

SECTION 2.01.

 

Guarantee

     10   

SECTION 2.02.

 

Guarantee of Payment

     10   

SECTION 2.03.

 

No Limitations, Etc.

     11   

SECTION 2.04.

 

Reinstatement

     11   

SECTION 2.05.

 

Agreement To Pay; Subrogation

     11   

SECTION 2.06.

 

Information

     12   

SECTION 2.07.

 

Instrument for the Payment of Money

     12    ARTICLE III SECURITY INTERESTS IN PERSONAL PROPERTY      12   

SECTION 3.01.

 

Security Interest

     12   

SECTION 3.02.

 

Representations and Warranties

     15   

SECTION 3.03.

 

Covenants

     17   

SECTION 3.04.

 

Other Actions

     19   

SECTION 3.05.

 

Voting Rights; Dividends and Interest, Etc.

     20   

SECTION 3.06.

 

Additional Covenants Regarding Patent, Trademark and Copyright Collateral

     20   

SECTION 3.07.

 

Collateral Access Agreements

     21   

SECTION 3.08.

 

Deposit Account Control Agreements

     21    ARTICLE IV REMEDIES      22   

SECTION 4.01.

 

Pledged Collateral

     22   

SECTION 4.02.

 

Uniform Commercial Code and Other Remedies

     23   

SECTION 4.03.

 

Application of Proceeds

     24   

SECTION 4.04.

 

Grant of License to Use Intellectual Property

     25   

SECTION 4.05.

 

Securities Act, Etc.

     25    ARTICLE V INDEMNITY, SUBROGATION AND SUBORDINATION      26   

SECTION 5.01.

 

Indemnity and Subrogation

     26   

SECTION 5.02.

 

Contribution and Subrogation

     26   

SECTION 5.03.

 

Subordination

     26    ARTICLE VI INTENTIONALLY DELETED      27    ARTICLE VII MISCELLANEOUS
     27   

SECTION 7.01.

 

Notices

     27   

SECTION 7.02.

 

Survival of Agreement

     27   

 

-i-



--------------------------------------------------------------------------------

SECTION 7.03.

 

Binding Effect; Several Agreement

     27   

SECTION 7.04.

 

Successors and Assigns

     27   

SECTION 7.05.

 

Collateral Agent’s Expenses; Indemnity

     27   

SECTION 7.06.

 

Collateral Agent Appointed Attorney-in-Fact

     28   

SECTION 7.07.

 

Applicable Law

     29   

SECTION 7.08.

 

Waivers; Amendment

     29   

SECTION 7.09.

 

WAIVER OF JURY TRIAL

     29   

SECTION 7.10.

 

Severability

     30   

SECTION 7.11.

 

Counterparts

     30   

SECTION 7.12.

 

Headings

     30   

SECTION 7.13.

 

Jurisdiction; Consent to Service of Process

     30   

SECTION 7.14.

 

Termination or Release

     31   

SECTION 7.15.

 

Additional Subsidiaries

     32   

SECTION 7.16.

 

Security Interest and Obligations Absolute

     32   

SECTION 7.17.

 

Term/Note Intercreditor Agreement

     32   

SECTION 7.18.

 

Amendment and Restatement

     32   

SECTION 7.19.

 

Resignation and Appointment of Successor Collateral Agent; Certain Perfection
Matters

     33    Schedules   

Schedule I

  Subsidiary Guarantors   

Schedule II

  Equity Interests; Pledged Debt Securities   

Schedule III

  U.S. Copyrights Owned by Grantor; Patents Owned by Grantors; Trademarks/Trade
Names Owned by Grantors   

Schedule IV

  UCC Filing Offices   

Schedule V

  UCC Information   

Schedule VI

  Locations of Collateral   

Schedule VII

  Deposit Accounts   

Schedule VIII

  Letter of Credit Rights and Chattel Paper    Exhibits   

Exhibit A

  Form of Supplement   

 

-ii-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
April 29, 2013 (this “Agreement”), among CDW CORPORATION (formerly known as VH
Holdings, Inc.), a Delaware corporation (“Holdings”), CDW LLC, an Illinois
limited liability company (successor by merger to CDW Corporation, successor by
merger to VH MergerSub, Inc.) (the “Borrower”), the subsidiaries of the Borrower
from time to time party hereto, MORGAN STANLEY & CO. LLC (formerly known as
Morgan Stanley & Co. Incorporated and successor to Lehman Commercial Paper
Inc.), as collateral agent (in such capacity, the “Existing Collateral Agent”)
and BARCLAYS BANK PLC (as successor to the Existing Collateral Agent upon the
occurrence of the Resignation Effective Time as set forth herein), as collateral
agent (in such capacity, the “Collateral Agent”).

PRELIMINARY STATEMENT

WHEREAS, the Borrower entered into that certain Term Loan Agreement, dated as of
October 12, 2007, as amended and restated as of March 12, 2008, as amended by
Amendment No. 1, dated as of November 4, 2009, Amendment No. 2, dated as of
December 2, 2010, and Amendment No. 3, dated as of March 11, 2011, and as
further amended, supplemented or otherwise modified and as in effect on the date
hereof immediately prior to the effectiveness of the Credit Agreement (as
defined below) and the consummation of the Transactions described (and as such
term is defined) therein (the “Existing Credit Agreement”), among the Borrower,
the lenders from time to time party thereto, Morgan Stanley Senior Funding, Inc.
(as successor to Lehman Commercial Paper Inc.), as administrative agent, Morgan
Stanley & Co. LLC (formerly known as Morgan Stanley & Co. Incorporated and as
successor Lehman Commercial Paper Inc.), as collateral agent, J.P. Morgan
Securities Inc., as joint lead arranger and joint bookrunner, Morgan Stanley
Senior Funding, Inc., as joint bookrunner and co-syndication agent, Deutsche
Bank Securities Inc., as joint bookrunner and co-syndication agent and JPMorgan
Chase Bank, N.A., as co-syndication agent;

WHEREAS, in connection with the Existing Credit Agreement, the Borrower,
Holdings, the Subsidiary Guarantors party thereto and the Existing Collateral
Agent are parties to the Guarantee and Collateral Agreement, dated as of
October 12, 2007 and amended and restated on December 17, 2010 and as further
amended, supplemented or otherwise modified and as in effect on the date hereof
immediately prior to the consummation of the Refinancing referred to below (the
“Existing Guarantee and Collateral Agreement”);

WHEREAS, the Borrower, CDW Finance Corporation, a Delaware corporation (“CDW
Finance” and, together with the Borrower, the “Issuers”), the guarantors party
thereto and U.S. Bank National Association, as trustee (the “Note Trustee”) are
party to an Indenture dated as of December 17, 2010 (as modified and
supplemented and in effect from time to time, the “Senior Secured Note
Indenture”) pursuant to which the Issuers have issued $500,000,000 of 8.0%
Senior Secured Notes due 2018 (together with any Additional Notes and Exchange
Notes referred to (and as defined) therein, the “Senior Secured Notes” and,
collectively with the Senior Secured Note Indenture and any other documents
executed pursuant to the Senior Secured Note Indenture, the “Senior Secured Note
Documents”);

WHEREAS, the Borrower, CDW Finance, Holdings, the Subsidiary Guarantors party
thereto, the Note Trustee, the Collateral Agent (as successor to the Existing
Collateral Agent) and Morgan Stanley & Co. LLC (formerly known as Morgan
Stanley & Co. Incorporated), as “Collateral Agent” thereunder, are party to an
intercreditor agreement, dated as of December 17, 2010 and as amended and
restated on the date hereof (and as further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Term/Note Intercreditor
Agreement”), which governs the respective rights and remedies of the Secured
Parties with respect to the Collateral subject to this Agreement;

 

-1-



--------------------------------------------------------------------------------

WHEREAS, the Borrower has entered into that certain Term Loan Agreement, dated
as of the date hereof (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), by and among
Barclays Bank PLC as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent, and the lenders from time to time party thereto
(the “Lenders”), pursuant to which the Lenders have agreed, on the terms and
subject to the conditions set forth therein, to extend Term Loans (as defined
therein) to the Borrower on the Closing Date (as defined therein), the proceeds
of which shall be used by the Borrower to repay (and refinance) in full the
Obligations outstanding under (and as defined in) the Existing Credit Agreement
on the Closing Date (the “Refinancing”);

WHEREAS, the extension to the Borrower of the Term Loans under (and as defined
in) the Credit Agreement is conditioned upon, among other things, the execution
and delivery of this Agreement by the Borrower and each Guarantor, and each
Guarantor, as an affiliate of the Borrower, will derive substantial benefits
from the Refinancing, and accordingly is willing to amend and restate the
Existing Guarantee and Collateral Agreement by entering into this Agreement;

WHEREAS, immediately upon the consummation of the Refinancing, the Grantors and
the Existing Collateral Agent, comprising all of the parties to the Existing
Guarantee and Collateral Agreement, desire to amend and restate the Existing
Guarantee and Collateral Agreement pursuant to and in accordance with the terms
and provisions of this Agreement; and

WHEREAS, (i) the Existing Collateral Agent and the Grantors desire for the
Existing Collateral Agent to resign, effective as of the Resignation Effective
Time (as defined below), as Existing Collateral Agent under this Agreement and
as the “Loan Agreement Collateral Agent” under (and as defined in) the Term/Note
Intercreditor Agreement, and to transfer all of its duties, rights, title and
interests in such capacities hereunder and thereunder to the Collateral Agent,
and (ii) the Grantors, the Collateral Agent and the Secured Parties desire for
the Collateral Agent to accept, assume and succeed to all such duties, rights,
title and interests of the Existing Collateral Agent hereunder and thereunder,
all as more fully set forth in Section 7.19.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for good and valuable consideration, the receipt and sufficiency of
which the parties hereby acknowledge, parties hereto agrees that the Existing
Guarantee and Collateral Agreement is hereby amended and restated to read as
follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings set forth in the Credit Agreement as in effect on the date
hereof. All capitalized terms defined in the New York UCC (as such term is
defined herein) and not defined in this Agreement have the meanings specified
therein. All references to the Uniform Commercial Code shall mean the New York
UCC unless the context requires otherwise.

(b) The rules of construction specified in Sections 1.02 and 1.05 of the Credit
Agreement also apply to this Agreement.

 

-2-



--------------------------------------------------------------------------------

(c) As used herein, “date of this Agreement” and “date hereof” shall mean
April 29, 2013.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” shall mean any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.

“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 3.06(d).

“Agreement” shall have the meaning assigned to such term in the preamble.

“Amendment and Restatement” shall have the meaning assigned to such term in
Section 7.18.

“Bankruptcy Default” shall mean an Event of Default of the type described in
(i) Sections 7.01(g) and (h) of the Credit Agreement, (ii) Section 6.01(7) of
the Senior Secured Note Indenture and (iii) any comparable provision of any
Other Pari Passu Lien Obligations Agreement.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Claiming Guarantor” shall have the meaning assigned to such term in
Section 5.02.

“Collateral” shall have the meaning assigned to such term in Section 3.01.

“Collateral Access Agreement” shall mean any landlord waiver or other agreement,
in form and substance reasonably satisfactory to the Collateral Agent, between
the Collateral Agent and any third party (including any bailee, consignee,
customs broker or other similar Person) in possession of any Collateral or any
landlord of any Grantor for any real property where any Collateral is located,
as such landlord waiver or other agreement may be amended, restated or otherwise
modified from time to time.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Contributing Guarantor” shall have the meaning assigned to such term in
Section 5.02.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person (other than an agreement with any
Person who is an affiliate or a subsidiary of any Grantor) under any Copyright
now or hereafter owned by any Grantor or that such Grantor otherwise has the
right to license, or granting any right to any Grantor under any copyright now
or hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States, whether as author, assignee, transferee or otherwise,
(b) all registrations and applications for registration of any such copyright in
the United States, including registrations, recordings, supplemental
registrations, renewals, extensions and pending applications for registration in
the United States Copyright Office (or

 

-3-



--------------------------------------------------------------------------------

any successor office), including those copyrights listed on Schedule III, and
(c) all causes of action arising prior to, on or after the date hereof for
infringement of any Copyright or unfair competition regarding the same and all
other rights whatsoever accruing thereunder or pertaining thereto.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement.

“Default” shall have the meaning assigned to such term in (i) the Credit
Agreement, (ii) the Senior Secured Note Indenture and (iii) if applicable, each
Other Pari Passu Lien Obligations Agreement.

“Deposit Account Control Agreement” shall mean an agreement, in form and
substance reasonably satisfactory to the Collateral Agent, among any Grantor, a
banking institution holding such Grantor’s funds, and the Collateral Agent with
respect to collection and control of all deposits and balances held in a deposit
account maintained by any Grantor with such banking institution.

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Grantor now owns or hereafter acquires.

“Event of Default” shall have the meaning assigned to such term in (i) the
Credit Agreement, (ii) the Senior Secured Note Indenture and (iii) if
applicable, each Other Pari Passu Lien Obligations Agreement.

“Excluded Collateral” shall mean:

(a) all vehicles the perfection of a security interest in which is excluded from
the New York UCC in the relevant jurisdiction;

(b) any General Intangible or other rights arising under contracts, Instruments,
licenses, license agreements (including Licenses) or other documents, to the
extent (and only to the extent) that the grant of a security interest would
(i) constitute a violation of a restriction in favor of a third party on such
grant, unless and until any required consents shall have been obtained,
(ii) give any other party the right to terminate its obligations thereunder or
(iii) violate any law, provided, however, that (1) any portion of any such
General Intangible or other right shall cease to constitute Excluded Collateral
pursuant to this clause (b) at the time and to the extent that the grant of a
security interest therein does not result in any of the consequences specified
above and (2) the limitation set forth in this clause (b) above shall not
affect, limit, restrict or impair the grant by a Grantor of a security interest
pursuant to this Agreement in any such General Intangible or other right, to the
extent that an otherwise applicable prohibition or restriction on such grant is
rendered ineffective by any applicable law, including the New York UCC;

(c) [Intentionally Omitted];

(d) Investment Property consisting of voting Equity Interests of any Foreign
Subsidiary in excess of 65% of the Equity Interests representing the total
combined voting power of all classes of Equity Interests of such Foreign
Subsidiary entitled to vote;

(e) as to which the Collateral Agent and the Borrower reasonably determine that
the costs of obtaining a security interest in any specifically identified assets
or category of assets (or perfecting the same) are excessive in relation to the
benefit to the Secured Parties of the security afforded thereby;

 

-4-



--------------------------------------------------------------------------------

(f) Equipment owned by any Grantor on the date hereof or hereafter acquired that
is subject to a Lien securing a purchase money obligation or Capitalized Lease
Obligation permitted to be incurred pursuant to the Credit Agreement, the Senior
Secured Note Indenture and each Other Pari Passu Lien Obligations Agreement, for
so long as the contract or other agreement in which such Lien is granted (or the
documentation providing for such purchase money obligation or Capitalized Lease
Obligation) validly prohibits the creation of any other Lien on such Equipment;

(g) any interest in joint ventures and non-wholly owned subsidiaries which
cannot be pledged without the consent of one or more third parties;

(h) applications filed in the United States Patent and Trademark Office to
register trademarks or service marks on the basis of any Grantor’s “intent to
use” such trademarks or service marks unless and until the filing of a
“Statement of Use” or “Amendment to Allege Use” has been filed and accepted,
whereupon such applications shall be automatically subject to the Lien granted
herein and deemed included in the Collateral;

(i) all assets subject to a certificate of title statute, Farm Products and
As-Extracted Collateral;

(j) any property to the extent that such grant of a security interest is
prohibited by any requirement of law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such requirement
of law or is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property or any Pledged
Security, any applicable shareholder or similar agreement, except to the extent
that such requirement of law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law, including the New York UCC;

(k) [Intentionally Omitted];

(l) any assets to the extent a security interest in such assets would result in
adverse tax consequences as reasonably determined by the Borrower;

(m) Equity Interests in Unrestricted Subsidiaries, Immaterial Subsidiaries and
captive insurance companies; and

(n) any direct Proceeds, substitutions or replacements of any of the foregoing,
but only to the extent such Proceeds, substitutions or replacements would
otherwise constitute Excluded Collateral.

Furthermore, no term used in the definition of Collateral (or any component
definition thereof) shall be deemed to include any Excluded Collateral.

 

-5-



--------------------------------------------------------------------------------

“Excluded Deposit Accounts” shall mean, collectively, (i) payroll and payroll
taxes accounts, workers’ compensation accounts and other employee wage and
benefit payment accounts and petty cash accounts, (ii) trust accounts and
(iii) deposit accounts other than Collection Accounts and Collateral Deposit
Accounts (as each such term is defined in the Revolving Credit Agreement), so
long as the aggregate amount on deposit in all such deposit accounts does not
exceed $2,500,000 in the aggregate at any time.

“Excluded Note Collateral” shall have the meaning assigned to such term in
Section 3.01(b).

“Existing Guarantee and Collateral Agreement” shall have the meaning assigned to
such term in the preliminary statement.

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 4.05.

“First Lien Security Documents” shall have the meaning assigned to such term in
the Term/Note Intercreditor Agreement.

“Fraudulent Conveyance” shall have the meaning assigned to such term in
Section 2.01.

“Grantors” shall mean the Borrower and the Guarantors.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Holdings” shall have the meaning assigned to such term in the preamble.

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by such
Grantor, including all of the following that are owned or hereafter acquired by
such Grantor (i) Patents, Copyrights, Licenses and Trademarks, (ii) all
inventions, processes, production methods, trade secrets, confidential or
proprietary technical and business information, know how and databases and all
other proprietary information, (iii) Domain Names, (iv) all improvements with
respect to any of the foregoing, and (v) all causes of action, claims, and
warranties now or hereafter owned or a acquired by any Grantor with respect of
any of the foregoing.

“Investment Property” shall mean (a) all “investment property” as such term is
defined in the New York UCC (other than Excluded Collateral) and (b) whether or
not constituting “investment property” as so defined, all Pledged Debt
Securities and Pledged Stock.

“Issuers” shall have the meaning assigned to such term in the preamble.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.

“Loan Documents” shall have the meaning assigned to such term in the Credit
Agreement.

“Loan Obligations” shall mean the unpaid principal of and interest on the Loans
and all other obligations and liabilities of the Borrower or any other Loan
Party to the Administrative Agent, the Collateral Agent or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, any other Loan Document and whether on account of
principal, interest, fees, indemnities, costs, expenses (including all fees,
charges and disbursements of counsel to the Administrative Agent, the Collateral
Agent or any Lender that are required to be paid pursuant to the Credit
Agreement or any other

 

-6-



--------------------------------------------------------------------------------

Loan Document and including interest accruing after the maturity of the Loans
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to a
Loan Party, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) or otherwise.

“Loan Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (e) the
permitted successors and assigns of each of the foregoing.

“Loans” shall mean all Term Loans under, and as defined in, the Credit
Agreement.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Note Trustee” shall have the meaning assigned to such term in the preliminary
statement.

“Note Obligations” shall mean the principal of and interest on the Senior
Secured Notes and all other amounts from time to time owing by the Issuers or
any other Grantor to the Note Trustee or to any Senior Secured Note Holder
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Senior Secured Note Indenture, any other Senior Secured Note Document
and whether on account of principal, interest, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the Note
Trustee or any Senior Secured Note Holder that are required to be paid pursuant
to the Senior Secured Note Indenture or any other Senior Secured Note Document
and including interest accruing after the maturity of the Senior Secured Notes
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to a
Grantor, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) or otherwise.

“Note Secured Parties” shall mean (a) the Note Trustee, (b) the Senior Secured
Note Holders, (c) any Other Pari Passu Obligations Agent, holders of Other Pari
Passu Obligations, (e) the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Senior Secured Note Document or Other Pari
Passu Lien Obligations Agreement, and (f) the permitted successors and assigns
of each of the foregoing.

“Obligations” shall mean the Loan Obligations, the Note Obligations and the
Other Pari Passu Lien Obligations.

“Other Pari Passu Lien Obligations” shall mean indebtedness or other obligations
of Issuers or the Guarantors issued following the date of this Agreement to the
extent (a) such indebtedness is not prohibited by the terms of the Loan
Documents, the Senior Secured Note Documents and each then extant Other Pari
Passu Lien Obligations Agreement from being secured by Liens on the Collateral
ranking pari passu with the Liens securing the Obligations, (b) the Grantors
have granted Liens, consistent with clause (a), on the Collateral to secure the
obligations in respect of such indebtedness, (c) such indebtedness or other
obligations constitute “Additional First Lien Obligations” as defined in the
Senior Secured Note Indenture on the date hereof, and (d) the Other Pari Passu
Lien Obligations Agent, for the holders of such indebtedness has entered into a
joinder agreement hereto on behalf of the holders under such agreement
acknowledging that such holders shall be bound by the terms hereof applicable to
Note Secured Parties.

 

-7-



--------------------------------------------------------------------------------

“Other Pari Passu Lien Obligations Agent” shall mean the Person appointed to act
as trustee, agent or representative for the holders of Other Pari Passu Lien
Obligations pursuant to any Other Pari Passu Lien Obligations Agreement.

“Other Pari Passu Lien Obligations Agreement” shall mean any indenture, credit
agreement or other agreement under which any Other Pari Passu Lien Obligations
are incurred.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person (other than an agreement with any Person who is an
affiliate or a subsidiary of any Grantor) any right to make, use or sell any
invention on which a Patent, now or hereafter owned by any Grantor or that any
Grantor otherwise has the right to license, is in existence, or granting to any
Grantor any right to make, use or sell any invention on which a patent, now or
hereafter owned by any third person, is in existence, and all rights of any
Grantor under any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all applications for letters patent of the United
States, including registrations, recordings and pending applications in the
United States Patent and Trademark Office (or any successor), including those
listed on Schedule III, (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein and (c) all income, royalties, damages
and payments now or hereafter due and/or payable with respect thereto, all
damages and payments for past or present future infringements thereof and rights
to sue therefor, and all rights corresponding thereto throughout the world.

“Permitted Liens” shall have the meaning assigned to such term in the Credit
Agreement to the extent such Permitted Liens are not prohibited to be incurred
pursuant to the Senior Secured Note Indenture or any Other Pari Passu Lien
Obligations Agreement.

“Pledged Collateral” shall mean (a) the Pledged Stock, (b) the Pledged Debt
Securities, (c) subject to Section 3.05, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (a) and (b) above, (d) subject to Section 3.05, all
rights of such Grantor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above and (e) all Proceeds of any of the
foregoing.

“Pledged Debt Securities” shall mean (a) the debt securities and promissory
notes held by any Grantor on the date hereof (including all such debt securities
and promissory notes listed opposite the name of such Grantor on Schedule II),
(b) any debt securities or promissory notes in the future issued to such Grantor
and (c) any other instruments evidencing the debt securities described above, if
any.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” shall mean (a) (i) the Equity Interests owned by any Grantor on
the date hereof (including all such Equity Interests listed on Schedule II) and
(ii) thereafter, any other Equity Interest obtained in the future by such
Grantor, in the case of each of clauses (i) and (ii), to the extent that the
same do not constitute Excluded Collateral and (b) the certificates, if any,
representing all such Equity Interests.

 

-8-



--------------------------------------------------------------------------------

“Receivables” shall mean the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.

“Resignation Effective Time” shall have the meaning assigned thereto in
Section 7.19(a).

“SEC” shall mean the United States Securities and Exchange Commission and any
successor thereto.

“Secured Parties” shall mean the Loan Secured Parties and the Note Secured
Parties.

“Security Interest” shall mean the pledge and security interest confirmed and
granted pursuant to Section 3.01.

“Senior Secured Note Holders” shall mean Holders (as such term is defined in the
Senior Secured Note Indenture).

“Senior Secured Notes” shall have the meaning assigned to such term in the
preliminary statement.

“Senior Secured Note Documents” shall have the meaning assigned to such term in
the preliminary statement.

“Senior Secured Note Indenture” shall have the meaning assigned to such term in
the preliminary statement.

“Subsidiary Guarantor” shall mean any of the following: (a) the Subsidiaries
identified on Schedule I hereto as Subsidiary Guarantors and (b) each other
subsidiary that becomes a party to this Agreement as a Subsidiary Guarantor
after the Closing Date, excluding (i) any Excluded Subsidiary and (ii) any
Foreign Subsidiary.

“Termination Date” shall mean the date upon which all of the Loans, Senior
Secured Notes, together with all interest, fees and other non-contingent
Obligations shall have been paid in full in cash.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person (other than an agreement with any Person
who is an affiliate or a subsidiary of any Grantor) any right to use any
trademark now or hereafter owned by any Grantor or that any Grantor otherwise
has the right to license, or granting to any Grantor any right to use any
trademark now or hereafter owned by any third person, and all rights of any
Grantor under any such agreement.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office), and all extensions or renewals thereof, including those
registrations and applications listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby, (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill and (d) all causes of
action arising prior to or after the date hereof for infringement of any
trademark or unfair competition regarding the same.

 

-9-



--------------------------------------------------------------------------------

“Transaction Documents” shall mean the Credit Agreement, the other Loan
Documents, the Senior Secured Note Indenture and the other Senior Secured Note
Documents.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor hereby absolutely, irrevocably and
unconditionally guarantees to the Loan Secured Parties, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety, the
due and punctual payment and performance of the Loan Obligations. Each Guarantor
further agrees that the Loan Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee notwithstanding any extension or renewal of any Loan
Obligation. Each Guarantor waives (to the extent permitted by applicable law)
presentment to, demand of payment from and protest to the Borrower or any other
Grantor of any Loan Obligation, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment. Each Guarantor hereby further
jointly and severally agrees that if the Borrower shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the Loan
Obligations, such Guarantor will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Loan Obligations, the same will be promptly paid in full
when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

Notwithstanding any provision of this Agreement to the contrary, it is intended
that this Agreement, and any Liens granted hereunder by each Guarantor to secure
the obligations and liabilities arising pursuant to this Agreement, not
constitute a “Fraudulent Conveyance” (as defined below). Consequently, each
Guarantor agrees that if this Agreement, or any Liens securing the obligations
and liabilities arising pursuant to this Agreement, would, but for the
application of this sentence and taking into account the provisions of
Section 5.02, constitute a Fraudulent Conveyance, this Agreement and each such
Lien shall be valid and enforceable only to the maximum extent that would not
cause this Agreement or such Lien to constitute a Fraudulent Conveyance, and
this Agreement shall automatically be deemed to have been amended accordingly at
all relevant times. For purposes hereof, “Fraudulent Conveyance” means a
fraudulent conveyance or fraudulent transfer under Section 548 of the Bankruptcy
Code or a fraudulent conveyance or fraudulent transfer under the provisions of
any applicable fraudulent conveyance or fraudulent transfer law or similar law
of any state, nation or other governmental unit, as in effect from time to time.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and payable and
not of collection, and waives any right (except such as shall be required by
applicable law and cannot be waived) to require that any resort be had by the
Collateral Agent or any other Loan Secured Party to any security held for the
payment of the Loan Obligations or to any balance of any Deposit Account or
credit on the books of the Collateral Agent or any other Secured Party in favor
of the Borrower or any other person.

 

-10-



--------------------------------------------------------------------------------

SECTION 2.03. No Limitations, Etc.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 7.14, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Loan Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Collateral Agent or any other Loan Secured Party to assert any claim or demand
or to enforce any right or remedy under the provisions of any Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document (other than
pursuant to the terms of a waiver, amendment, modification or release of this
Agreement in accordance with the terms hereof) or any other agreement, including
with respect to the release of any other Guarantor under this Agreement and so
long as any such amendment, modification or waiver of any Loan Document is made
in accordance with Section 9.08 of the Credit Agreement, (iii) the release of,
or any impairment of or failure to perfect any Lien on or security interest in,
any security held by the Collateral Agent or any other Loan Secured Party for
the Loan Obligations, (iv) any default, failure or delay, willful or otherwise,
in the performance of the Loan Obligations, or (v) any other act or omission
that may or might in any manner or to any extent vary the risk of any Guarantor
or otherwise operate as a discharge of any Guarantor as a matter of law or
equity (other than the occurrence of the Termination Date). Each Guarantor
expressly authorizes the Collateral Agent, in accordance with the Credit
Agreement and applicable law, to take and hold security for the payment and
performance of the Loan Obligations, to exchange, waive or release any or all
such security (with or without consideration), to enforce or apply such security
and direct the order and manner of any sale thereof in its sole discretion or to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Loan Obligations, all without affecting the obligations of any
Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense (other than payment or performance of the Loan Obligations (other than
contingent obligations), in full) based on or arising out of any defense of the
Borrower or any other Grantor or the unenforceability of the Loan Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower or any other Grantor, other than the occurrence of the
Termination Date. The Collateral Agent and the other Loan Secured Parties may,
in accordance with the Credit Agreement and applicable law, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Loan Obligations, make any
other accommodation with the Borrower or any other Grantor or exercise any other
right or remedy available to them against the Borrower or any other Grantor,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Termination Date has occurred. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Borrower or
any other Grantor, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or shall be automatically reinstated, as the case
may be, if at any time and for any reason payment, or any

part thereof, of any Loan Obligation is rescinded or must otherwise be restored
by the Collateral Agent or any other Loan Secured Party whether upon the
bankruptcy or reorganization of the Borrower, any other Grantor, or otherwise,
notwithstanding the occurrence of the Termination Date.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other Loan
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Grantor to pay any Loan Obligation
when and as the same shall become due and payable, whether at

 

-11-



--------------------------------------------------------------------------------

maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby jointly and severally promises to and will promptly pay, or
cause to be paid, to the Collateral Agent for distribution to the Loan Secured
Parties in cash the amount of such unpaid Loan Obligation (other than payment of
any contingent obligations). Upon payment by any Guarantor of any sums to the
Collateral Agent as provided above, all rights of such Guarantor against the
Borrower or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article V.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself reasonably informed of the Borrower’s and each other
Grantor’s financial condition and assets and of all other circumstances bearing
upon the risk of nonpayment of the Loan Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that neither the Collateral Agent nor any other Loan Secured Party will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

SECTION 2.07. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article 2 constitutes an instrument for
the payment of money, and consents and agrees that any Loan Secured Party, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring motion-action under New
York CPLR Section 3213.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest.

(a) Each Grantor hereby (x) confirms its pledge and grant to the Existing
Collateral Agent (and its successors and permitted assigns, including the
Collateral Agent), for the ratable benefit of the Note Secured Parties, as
security for the payment or performance, as the case may be, in full when due
(whether at stated maturity, by acceleration or otherwise) of the Note
Obligations (other than contingent obligations), of a security interest in the
Collateral (as defined in the Existing Guarantee and Collateral Agreement)
pursuant to the Existing Guarantee and Collateral Agreement, and (y) pledges and
grants to the Collateral Agent (and its successors and permitted assigns), for
the ratable benefit of the Secured Parties, as security for the payment or
performance, as the case may be, in full when due (whether at stated maturity,
by acceleration or otherwise) of the Obligations (other than contingent
obligations), a security interest in all right, title or interest in or to any
and all of the following assets and properties in each case whether tangible or
intangible, wherever located, and now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (but excluding any Excluded Collateral,
collectively, the “Collateral”):

(i) all Accounts;

(ii) the Cash Collateral Account (as defined in the Revolving Credit Agreement)
and all cash, securities, Instruments and other property deposited or required
to be deposited therein;

(iii) all Chattel Paper;

(iv) all Documents;

 

-12-



--------------------------------------------------------------------------------

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Goods;

(viii) all Instruments, including all Pledged Securities;

(ix) all Inventory or documents of title, customs receipts, insurance
certificates, shipping documents and other written materials related to the
purchase or import of any Inventory;

(x) all Investment Property;

(xi) all Intellectual Property;

(xii) all Pledged Collateral;

(xiii) all Records and all books and records pertaining to the Collateral;

(xiv) all letters of credit under which such Grantor is the beneficiary and
Letter of Credit Rights;

(xv) all Supporting Obligations;

(xvi) all cash and cash equivalents;

(xvii) all Deposit Accounts and Securities Accounts, including all cash,
marketable securities, securities entitlements, financial assets and other funds
held in or on deposit in any of the foregoing;

(xviii) all other personal property whatsoever of such Grantor; and

(xix) to the extent not otherwise included, all Proceeds, all accessions to and
substitutions and replacements for and products of any and all of the foregoing
and all offsprings, rents profits and products of any of the foregoing and all
collateral security and guarantees given by any person with respect to any of
the foregoing.

(b) Notwithstanding anything to the contrary in this Agreement or any other
Senior Secured Note Document, the Equity Interests and other securities of any
direct or indirect subsidiary of Holdings that are owned by any Grantor will
constitute Collateral securing Note Obligations for the benefit of Senior
Secured Note Holders only to the extent that such Equity Interests and other
securities can secure the Senior Secured Notes and/or the guarantees in respect
thereof without Rule 3-10 or Rule 3-16 of Regulation S-X under the Securities
Act (or any other law, rule or regulation) requiring separate financial
statements of such subsidiary to be filed with the SEC (or any other
governmental agency). In the event that Rule 3-10 or Rule 3-16 of Regulation S-X
under the Securities Act requires or is amended, modified or interpreted by the
SEC to require (or is replaced with another rule or regulation, or any other
law, rule or regulation is adopted, which would require) the filing with the SEC
(or any other governmental agency) of separate financial statements of any
subsidiary of Holdings due to the fact that such subsidiary’s Equity Interests
and other securities secure the Senior Secured Notes and/or the related
guarantees, then the Equity Interests and other securities of such subsidiary
shall automatically be deemed

 

-13-



--------------------------------------------------------------------------------

not to be part of the Collateral securing the Note Obligations in favor of the
Note Secured Parties (but only to the extent necessary to not be subject to such
requirement) (any such Equity Interests or other securities, “Excluded Note
Collateral”). In such event, the Security Documents may be amended or modified,
without the consent of the Note Trustee, the Collateral Agent, any Senior
Secured Note Holder or any holder of Other Pari Passu Lien Obligations, to the
extent necessary to release the first-priority security interests in the shares
of Equity Interests and other securities that are so deemed to no longer
constitute part of the Collateral securing the Note Obligations in favor of the
Note Secured Parties. For the avoidance of doubt, any such Equity Interests
shall remain Collateral securing the Loan Obligations for the benefit of the
Loan Secured Parties in accordance with the terms of the Credit Agreement and
this Agreement.

In the event that Rule 3-10 or Rule 3-16 of Regulation S-X under the Securities
Act is amended, modified or interpreted by the SEC to permit (or is replaced
with another rule or regulation, or any other law, rule or regulation is
adopted, which would permit) such subsidiary’s Equity Interests and other
securities to secure the Senior Secured Notes and/or the related guarantees in
excess of the amount then pledged without the filing with the SEC (or any other
governmental agency) of separate financial statements of such subsidiary, then
the Equity Interests and other securities of such subsidiary shall automatically
be deemed to be a part of the Collateral securing the Note Obligations in favor
of the Note Secured Parties (but only to the extent necessary to not be subject
to any such financial statement requirement). In such event, the Security
Documents may be amended or modified, without the consent of the Note Trustee,
the Collateral Agent, any Senior Secured Note Holder or any holder of Other Pari
Passu Lien Obligations, to the extent necessary to subject to the Liens under
the Security Documents such additional Equity Interests and other securities.

This Section 3.01(b) shall apply mutatis mutandis to Other Pari Passu Lien
Obligations.

(c) Each Grantor hereby authorizes the Collateral Agent at any time and from
time to time to file in any relevant jurisdiction any financing statements
(including fixture filings) with respect to the Collateral or any part thereof
and amendments thereto that (i) indicate the Collateral as “all assets” of such
Grantor or words of similar effect, and (ii) contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including (x) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor and (y) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Collateral relates. Each Grantor agrees to provide such
information to the Collateral Agent promptly upon written request. The
Collateral Agent agrees, upon request by the Borrower and at the Borrower’s
expense, to promptly furnish copies of such filings to the Borrower.

(d) The Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be necessary for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Collateral Agent as secured party. The
Collateral Agent agrees, upon request by the Borrower and at the Borrower’s
expense, to promptly furnish copies of such filings to the Borrower.

(e) The Security Interest is granted as security only and, except as otherwise
required by applicable law, shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral. Nothing contained
in this Agreement shall be construed to make the Collateral Agent or any other
Secured Party liable as a member of any limited liability company or as a
partner of any partnership,

 

-14-



--------------------------------------------------------------------------------

neither the Collateral Agent nor any other Secured Party by virtue of this
Agreement or otherwise (except as referred to in the following sentence) shall
have any of the duties, obligations or liabilities of a member of any limited
liability company or as a partner in any partnership. The parties hereto
expressly agree that, unless the Collateral Agent shall become the owner of
Pledged Collateral consisting of a limited liability company interest or a
partnership interest pursuant hereto, this Agreement shall not be construed as
creating a partnership or joint venture among the Collateral Agent, any other
Secured Party, any Grantor and/or any other Person.

SECTION 3.02. Representations and Warranties. Each Grantor represents and
warrants to the Collateral Agent and the Secured Parties that:

(a) In executing and delivering this Agreement, each Grantor has (i) adequate
means to obtain from the Issuers on a continuing basis information concerning
the Issuers; (ii) full and complete access to the Transaction Documents and any
other documents executed in connection with the Transaction Documents; and
(iii) not relied and will not rely upon any representations or warranties of any
Secured Party not embodied herein or any acts heretofore or hereafter taken by
any Secured Party (including but not limited to any review by any Secured Party
of the affairs of the Borrower).

(b) Each Grantor has sole beneficial ownership of the Collateral (other than
with respect to Intellectual Property Licenses) and good and valid rights in and
title to the Collateral with respect to which it has purported to grant a
Security Interest hereunder, has full power and authority to grant to the
Collateral Agent (for the ratable benefit of the Secured Parties to the extent
herein provided), the Security Interest in such Collateral pursuant hereto and
to execute, deliver and perform its obligations in accordance with the terms of
this Agreement, and no Lien exists upon the Collateral (and no right or option
to acquire the same exists in favor of any other Person) other than (i) the
security interest created or provided for herein, which security interest
constitutes a valid first and prior perfected Lien on the Collateral and
(ii) Liens expressly permitted by the Credit Agreement and the Senior Secured
Note Indenture.

(c) (i) Uniform Commercial Code financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations
containing a description of the Collateral have been prepared by the Collateral
Agent based upon the information provided to the Collateral Agent and the
Secured Parties by the Grantors for filing in each governmental, municipal or
other office specified on Schedule IV hereof (or specified by notice from the
Borrower to the Collateral Agent after the date hereof in the case of filings,
recordings or registrations required by Section 5.09 of the Credit Agreement or
after the date hereof in the case of filings, recordings or registrations
required by any comparable provision of the Senior Secured Note Indenture or any
Other Pari Passu Lien Obligations Agreement), which are all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to perfect the Security Interest in the Collateral consisting of United
States Patents, Trademarks and Copyrights) that are necessary as of the date
hereof (or after the date hereof, in the case of filings, recordings or
registrations required by Section 5.09 of the Credit Agreement or after the date
hereof in the case of filings, recordings or registrations required by any
comparable provision of the Senior Secured Note Indenture or any Other Pari
Passu Lien Obligations Agreement) to publish notice of and protect the validity
of and to establish a legal, valid and perfected security interest in favor of
the Collateral Agent (for the ratable benefit of the Secured Parties to the
extent provided herein) in respect of all Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or

 

-15-



--------------------------------------------------------------------------------

reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements; and
(ii) notwithstanding the foregoing, each Grantor represents and warrants that a
fully executed agreement in the form hereof or, alternatively, each applicable
short form Intellectual Property Security Agreement, and containing a
description of all Collateral consisting of Intellectual Property that is
material to the conduct of such Grantor’s business with respect to United States
Patents and United States federally registered Trademarks (and Trademarks for
which United States federal registration applications are pending) and United
States federally registered Copyrights has been or will be delivered to the
Collateral Agent for recording by the United States Patent and Trademark Office
and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C.
§ 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable to
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent) in respect of all such Collateral in
which a security interest may be perfected by filing, recording or registration
in the United States, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than filings
described in Section 3.02(c)(i), and other than such actions as are necessary to
perfect the Security Interest with respect to any Collateral consisting of
United States Patents, United States federally registered Trademarks and United
States federally registered Copyrights (and applications therefor) that are
material to the conduct of such Grantor’s business and that are acquired or
developed after the date hereof).

(d) The Security Interest constitutes (i) a legal and valid security interest in
(x) all Collateral securing the payment and performance of the Loan Obligations
and (y) all Collateral other than the Excluded Note Collateral securing the
payment and performance of the Note Obligations, (ii) subject to the filings
described in Section 3.02(c), a perfected security interest in all Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any state
thereof) pursuant to the Uniform Commercial Code and (iii) subject to the
filings described in Section 3.02(c), a security interest that shall be
perfected in all Collateral in which a security interest may be perfected upon
the receipt and recording of this Agreement (or the applicable short form
security agreement) with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, within the 3-month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. §
1060 or the 1-month period (commencing as of the date hereof) pursuant to 17
U.S.C. § 205. The Security Interest is and shall be prior to any other Lien on
any of the Collateral, other than Permitted Liens.

(e) Schedule II correctly sets forth as of the date hereof the percentage of the
issued and outstanding shares or units of each class of the Equity Interests of
the issuer thereof represented by the Pledged Stock and includes all Equity
Interests, debt securities and promissory notes required to be pledged
hereunder.

(f) The Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock issued by a corporation, are fully paid and nonassessable and (ii) in the
case of Pledged Debt Securities, are legal, valid and binding obligations of the
issuers thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other loss affecting creditors’ rights generally and general
principles of equity or at law.

(g) Schedule V correctly sets forth as of the date hereof (i) the exact legal
name of each Grantor, as such name appears in its respective certificate or
articles of incorporation or formation, (ii) the jurisdiction of organization of
each Grantor, (iii) the mailing address of each Grantor, (iv) the organizational
identification number, if any, issued by the jurisdiction of

 

-16-



--------------------------------------------------------------------------------

organization of each Grantor, (v) the identity or type of organization of each
Grantor and (vi) the Federal Taxpayer Identification Number, if any, of each
Grantor. The Borrower agrees to update the information required pursuant to the
preceding sentence as provided in Section 5.06 of the Credit Agreement and any
comparable provision of the Senior Secured Note Indenture or any Other Pari
Passu Lien Obligations Agreement.

(h) No Grantor has (a) within the period of four months prior to the date
hereof, changed its location (as defined in Section 9-307 of the New York UCC),
(b) except as specified in Schedule V, heretofore changed its name, or
(c) become a “new debtor” (as defined in Section 9-102(a)(56) of the New York
UCC) with respect to a currently effective security agreement previously entered
into by any other Person.

(i) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, no representation, warranty or covenant is made with respect to the
creation or perfection of a security interest in (i) Collateral consisting of
Intellectual Property that is not material to the conduct of the Grantor’s
business, and (ii) Collateral to the extent such creation or perfection would
require (A) any filing other than a filing in the United States or America, any
state thereof and the District of Columbia or (B) other action under the laws of
any jurisdiction other than the United States of America, any state thereof and
the District of Columbia.

(j) Each Grantor represents and warrants that the Trademarks, Patents and
Copyrights listed on Schedule III include all United States federal
registrations and pending applications for Trademarks, Patents and Copyrights,
all as in effect as of the date hereof, that such Grantor owns and that are
material to the conduct of its business as of the date hereof.

(k) As of the date hereof, all of Grantors’ locations where Collateral
constituting Inventory is located (other than (i) Collateral in transit or out
for repair or maintenance or (ii) locations where the value of Inventory located
at any such location does not exceed $2,000,000 and the aggregate value of
Inventory located at all such locations does not exceed $10,000,000) are listed
on Schedule VI. All of said locations are owned by the Grantors except for
locations (i) which are leased by the Grantors as lessees and designated in Part
B(ii) of Schedule VI and (ii) at which Inventory is held in a public warehouse
or is otherwise held by a bailee or on consignment as designated in Part B(iii)
of Schedule VI.

(l) All of such Grantor’s Deposit Accounts are listed on Schedule VII.

(m) Schedule VIII lists all Letter-of-Credit Rights and Chattel Paper of such
Grantor having an individual fair market value in excess of $250,000.

(n) With respect to Accounts and Chattel Paper, the information with respect to
the Accounts and Chattel Paper (including without limitation the names of
obligors, amounts owing and due dates) is and will be correctly stated in all
material respects in all records of the Grantors relating thereto and in all
invoices with respect thereto furnished to the Collateral Agent by the Grantors
from time to time.

SECTION 3.03. Covenants.

(a) Subject to Section 3.02(i), each Grantor shall, at its own expense, take all
commercially reasonable actions necessary to defend title to the Collateral
against all persons and to defend the Security Interest of the Collateral Agent
in the Collateral and the priority thereof against any Lien which does not
constitute a Permitted Lien.

 

-17-



--------------------------------------------------------------------------------

(b) Subject to Section 3.02(i), each Grantor agrees, upon written request by the
Collateral Agent and at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Collateral Agent may from time to time reasonably deem
necessary to obtain, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and Taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing or
continuation statements (including fixture filings) or other documents in
connection herewith or therewith.

(c) At its option, but only following 5 Business Days’ written notice to each
Grantor of its intent to do so unless an Event of Default shall have occurred
and be continuing, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees or Liens at any time levied or placed on the
Collateral which do not constitute a Permitted Lien, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Credit Agreement and the Senior Secured Note
Indenture, and each Grantor agrees to reimburse the Collateral Agent within 30
days after written demand for any reasonable out-of-pocket payment made or any
reasonable out-of-pocket expense incurred by the Collateral Agent pursuant to
the foregoing authorization; provided, however, that nothing in this paragraph
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Collateral Agent or any Secured Party to cure or
perform, any covenants or other promises of any Grantor with respect to Taxes,
assessments, charges, fees or Liens and maintenance as set forth herein or in
the other Transaction Documents.

(d) Each Grantor shall remain liable to observe and perform all conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral, all in accordance with the terms and
conditions thereof.

(e) In the case of each Grantor, such Grantor shall, promptly upon obtaining
knowledge thereof, give notice to the Collateral Agent of any Commercial Tort
Claim of such Grantor in which the damages being sought exceeds $1,000,000 and
shall grant to the Collateral Agent, for the ratable benefit of the Secured
Parties, a first priority security interest in such Commercial Tort Claim. After
such grant, such commercial tort claim shall be deemed to constitute Collateral
for purposes of this Agreement.

(f) Subject to the following sentence, the Grantors will not (i) maintain any
Inventory (other than such Collateral in transit) at any location other than
those locations listed on Schedule VI (except for locations where the fair
market value of Inventory at any such location does not exceed $2,000,000 and
the aggregate fair market value of Inventory at all such locations does not
exceed $10,000,000), (ii) otherwise change, or add to, such locations, or
(iii) change their respective principal places of business or chief executive
offices from the location identified on Schedule VI. Each Grantor will give the
Collateral Agent at least ten (10) days prior written notice (or such shorter
notice to which the Collateral Agent has consented in writing) of any new
principal place of business or chief executive office or any new location for
any of its Inventory, except for locations where the market value of Inventory
stored or warehoused at any such new location does not exceed $2,000,000 and the
aggregate market value of Inventory, stored or warehoused at all such new
locations (together with all other locations not listed on Schedule VI) does not
exceed $10,000,000 (such locations, “Excluded Locations”). With respect to any
such new location (excluding Excluded Locations), such Grantor will execute such
documents and take such actions as the Collateral Agent reasonably deems
necessary to perfect and protect the Liens granted under the Collateral
Documents and, if requested by the Collateral Agent, will use commercially
reasonable efforts to obtain a Collateral Access Agreement for each such
location.

 

-18-



--------------------------------------------------------------------------------

(g) Receivables.

(i) The Grantors will deliver to the Collateral Agent promptly upon its request
after the occurrence and during the continuation of an Event of Default
duplicate invoices with respect to each Account bearing such language of
assignment as the Collateral Agent shall specify.

(ii) Upon the request of the Collateral Agent, the Grantors shall take all steps
reasonably necessary to grant the Collateral Agent “control” (within the meaning
of set forth in Section 9-105 of the Uniform Commercial Code) of all electronic
chattel paper in accordance with the Uniform Commercial Code. Unless an Event of
Default has occurred and is continuing, the requirement in the preceding
sentence shall not apply to electronic chattel paper to the extent that all
amounts payable evidenced by such electronic chattel paper in which the
Collateral Agent has not been vested “control” does not exceed $1,000,000 in the
aggregate for all Grantors.

SECTION 3.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Collateral, each Grantor agrees, in each case at
such Grantor’s own expense, to take the following actions with respect to the
following Collateral:

(a) Instruments. Upon the occurrence and during the continuation of an Event of
Default, if any Grantor shall at any time hold or acquire any Instruments in
excess of $1,000,000 individually, such Grantor shall promptly endorse, assign
and deliver the same to the Collateral Agent, accompanied by such undated
instruments of endorsement, transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably specify.

(b) Investment Property. Subject to the terms hereof, if any Grantor shall at
any time hold or acquire any Certificated Securities, to the extent the same do
not constitute Excluded Collateral, such Grantor shall promptly endorse, assign
and deliver the same to the Collateral Agent, accompanied by such undated
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably specify. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be attached hereto as Schedule II and made a part hereof and
supplement any prior schedule so delivered; provided that failure to attach any
such schedule hereto shall not affect the validity of such pledge of such
Pledged Securities and shall not in and of itself result in any Default or Event
of Default. Each certificate representing an interest in any limited liability
company or limited partnership controlled by any Grantor and pledged under
Section 3.01 shall be physically delivered to the Collateral Agent in accordance
with the terms of the Credit Agreement and endorsed to the Collateral Agent or
endorsed in blank.

(c) Security Interests in Property of Account Debtors. If at any time any
Grantor shall take a security interest in any property of an Account Debtor or
any other Person the value of which equals or exceeds $250,000 to secure payment
of an Account, such Grantor shall promptly assign such security interest to the
Collateral Agent for the benefit of the Secured Parties. Such assignment need
not be filed of public record unless necessary to continue the perfected status
of the security interest against creditors of and transferees from the Account
Debtor or other Person granting the security interest.

(d) Letter-of-Credit Rights. If any Grantor is or becomes the beneficiary of a
letter of credit having an individual face amount in an amount in excess of
$250,000, the applicable Grantor shall promptly, and in any event within ten
(10) Business Days after becoming a beneficiary, notify the Collateral Agent
thereof and, if requested to do so by the Collateral Agent, use commercially
reasonable

 

-19-



--------------------------------------------------------------------------------

efforts to cause the issuer and/or confirmation bank to (i) consent to the
assignment of any Letter-of-Credit Rights to the Collateral Agent and (ii) agree
to direct all payments thereunder to a Deposit Account of the Collateral Agent
or subject to a Deposit Account Control Agreement, all in form and substance
reasonably satisfactory to the Collateral Agent. Unless requested by the
Collateral Agent following the occurrence and during the continuation of an
Event of Default, the actions in the preceding sentence shall not be required to
the extent that the amount of any such letter of credit, together with the
aggregate amount of all other letters of credit for which the actions described
above in clause (i) and (ii) have not been taken, does not exceed $1,000,000 in
the aggregate for all Grantors.

SECTION 3.05. Voting Rights; Dividends and Interest, Etc. Unless and until an
Event of Default shall have occurred and be continuing and, except in the case
of a Bankruptcy Default, the Collateral Agent shall have given the Grantors
prior written notice of its intent to exercise its rights under this Agreement:

(a) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of the Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement and
the other Transaction Documents and applicable law and no notice of any such
voting or exercise of any consensual rights and powers need be given to the
Collateral Agent.

(b) The Collateral Agent shall promptly execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a) above.

(c) Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Collateral to the extent and only to the extent that such dividends,
interest, principal and other distributions are not prohibited by, and otherwise
paid or distributed in accordance with, the terms and conditions of the
Transaction Documents and applicable law; provided that any noncash dividends,
interest, principal or other distributions that would constitute Pledged
Collateral shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and shall be delivered to the Collateral Agent in the
same form as so received (with any necessary endorsement reasonably requested by
the Collateral Agent) on or prior to the later to occur of (i) 30 days following
the receipt thereof and (ii) the earlier of the date of the required delivery of
the Compliance Certificate following the receipt of such items and the date
which is 45 days after the end of the most recently ended fiscal quarter (or
such longer period as to which the Collateral Agent may consent).

SECTION 3.06. Additional Covenants Regarding Patent, Trademark and Copyright
Collateral.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor agrees that it will not do any act, or omit to do any act,
whereby any Patent that is material to the conduct of such Grantor’s business
may become invalidated or dedicated to the public, other than the expiration of
such Patent at the end of its natural term, subject to such Grantor’s reasonable
business judgment.

 

-20-



--------------------------------------------------------------------------------

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor (either itself or through its licensees or its
sublicensees) will, for each registered Trademark that is material to the
conduct of such Grantor’s business, use commercially reasonable efforts to
maintain such Trademark registration in full force free from any legally binding
determination of abandonment or invalidity of such Trademark registration due to
nonuse, subject to such Grantor’s reasonable business judgment.

(c) Except to the extent failure to act could not reasonably be expected to have
a Material Adverse Effect, and subject to each Grantor’s reasonable business
judgment, each Grantor will take all reasonable and necessary steps that are
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, and the United States Copyright Office, to maintain and
pursue each material application relating to the Patents, Trademarks and/or
Copyrights (and to obtain the relevant grant or registration) and to maintain
each issued Patent and each registration of the Trademarks and Copyrights that
is material to the conduct of any Grantor’s business, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with good business judgment,
to initiate opposition, interference and cancellation proceedings against third
parties.

(d) Each Grantor agrees that, should it obtain an ownership interest in any
Intellectual Property (other than any Excluded Collateral) after the date
hereof, to the extent that such Intellectual Property would be a part of the
Collateral under the terms of this Agreement had it been owned by such Grantor
as of the date hereof, (“After-Acquired Intellectual Property”), (i) the
provisions of this Agreement shall automatically apply thereto, and (ii) any
such After-Acquired Intellectual Property and, in the case of Trademarks, the
goodwill symbolized thereby shall automatically become part of the Collateral,
subject to the terms and conditions of this Agreement. Within 90 days after the
end of each calendar year (or such longer period as to which the Collateral
Agent may consent), the relevant Grantor shall sign and deliver to the
Collateral Agent an appropriate Intellectual Property Security Agreement with
respect to all applicable United States federally registered (or application for
United States federally registered) After-Acquired Intellectual Property owned
by it as of the last day of applicable fiscal quarter, to the extent that such
Intellectual Property becomes part of the Collateral and to the extent that it
is not covered by any previous Intellectual Property Security Agreement so
signed and delivered by it.

SECTION 3.07. Collateral Access Agreements.

If requested by the Collateral Agent, each Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Inventory are stored or located (except for such locations where the value
of Inventory stored or located at any such location does not exceed $2,000,000
so long as the aggregate value of Inventory does not exceed $10,000,000 for all
such locations).

SECTION 3.08. Deposit Account Control Agreements.

Each Grantor will provide to the Collateral Agent within 60 days of the
Collateral Agent’s request (or such longer period as to which the Collateral
Agent may consent), a Deposit Account Control Agreement duly executed on behalf
of each financial institution holding a deposit account (other than an Excluded
Deposit Account) of such Grantor as set forth in this Agreement.

 

-21-



--------------------------------------------------------------------------------

ARTICLE IV

Remedies

SECTION 4.01. Pledged Collateral.

(a) Upon the occurrence and during the continuance of an Event of Default and
with prior written notice to the Borrower, the Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent. Subject to
the Term/Revolving Intercreditor Agreement and Section 4.06 with respect to the
ABL Priority Collateral (as therein defined), upon the occurrence and during the
continuance of an Event of Default and with prior written notice to the relevant
Grantor, the Collateral Agent shall at all times have the right to exchange the
certificates representing any Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (c) of
Section 3.05 shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of Section 3.05 shall be held
in trust for the benefit of the Collateral Agent, shall be segregated from other
property or funds of such Grantor and shall be promptly delivered to the
Collateral Agent upon written demand in the same form as so received (with any
necessary endorsement or instrument of assignment). Any and all money and other
property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 4.03. After all Events of Default have been cured or waived, the
Collateral Agent shall promptly repay to each applicable Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
paragraph (c) of Section 3.05 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a) of Section 3.05, and the
obligations of the Collateral Agent under paragraph (b) of Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to exercise
such voting and consensual rights and powers; provided, however, that unless
otherwise directed by the Required Lenders and Required Noteholders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default and the provision of the notice referred to
above to permit the Grantors to exercise such rights. To the extent the notice
referred to in the first sentence of this paragraph (c) has been given, after
all Events of Default have been cured or waived, each Grantor shall have the
exclusive right to exercise the voting and/or consensual rights and powers that
such Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a) of Section 3.05, and the Collateral Agent shall again have the
obligations under paragraph (b) of Section 3.05.

(d) Notwithstanding anything to the contrary contained in this Section 4.01, if
a Bankruptcy Default shall have occurred and be continuing, the Collateral Agent
shall not be required to give any notice referred to in Section 3.05 or this
Section 4.01 in order to exercise any of its rights described in said Sections,
and the suspension of the rights of each of the Grantors under said Sections
shall be automatic upon the occurrence of such Bankruptcy Default.

 

-22-



--------------------------------------------------------------------------------

SECTION 4.02. Uniform Commercial Code and Other Remedies. Upon the occurrence
and during the continuance of an Event of Default, each Grantor agrees to
deliver each item of Collateral to the Collateral Agent on written demand, and
it is agreed that the Collateral Agent shall have the right to take any of or
all the following actions at the same or different times: (a) with respect to
any Collateral consisting of Intellectual Property, on written demand, to cause
the Security Interest to become an assignment, transfer and conveyance of any of
or all such Collateral (provided that such assignment, transfer or conveyance of
any Collateral consisting of Trademarks includes an assignment, transfer or
conveyance of the goodwill associated with such Trademarks) by the applicable
Grantor to the Collateral Agent, or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or nonexclusive basis, any
such Collateral throughout the world on such terms and conditions and in such
manner as the Collateral Agent shall determine (other than in violation of any
then-existing licensing arrangements), (b) with or without legal process and
with or without prior notice or demand for performance, to take possession of
the Collateral without breach of the peace, and subject to the terms of any
related lease agreement, to enter any premises where the Collateral may be
located for the purpose of taking possession of or removing the Collateral, and
(c) generally, to exercise any and all rights afforded to a secured party under
the Uniform Commercial Code, whether or not the Uniform Commercial Code is in
effect in the applicable jurisdiction, or other applicable law. Without limiting
the generality of the foregoing, each Grantor agrees that the Collateral Agent
shall have the right, subject to the mandatory requirements of applicable law,
to sell or otherwise dispose of all or any part of the Collateral at a public or
private sale or at any broker’s board or on any securities exchange upon such
commercially reasonable terms and conditions as it may deem necessary, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate. The Collateral Agent shall be authorized at any such sale (if it
deems it necessary to do so) to restrict the prospective bidders or purchasers
to persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any such sale shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Collateral Agent shall give each applicable Grantor 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the

 

-23-



--------------------------------------------------------------------------------

Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by applicable law), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations (other than contingent
obligations) paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.

Until the Termination Date, each Grantor irrevocably makes, constitutes and
appoints the Collateral Agent (and all officers, employees or agents designated
in writing by the Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. Upon the occurrence and during the continuance
of an Event of Default, in the event that any Grantor at any time or times shall
fail to obtain or maintain any of the policies of insurance required under the
Credit Agreement or the Senior Secured Note Indenture or to pay any premium in
whole or part relating thereto, the Collateral Agent may upon prior written
notice to such Grantor, without waiving or releasing any obligation or liability
of any Grantor hereunder or any Default or Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent deems
necessary. All sums disbursed by the Collateral Agent in connection with this
paragraph, including attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon written demand as provided in
Section 9.05 of the Credit Agreement or any comparable provision of the Senior
Secured Note Indenture or any Other Pari Passu Lien Obligations Agreement, by
the Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

SECTION 4.03. Application of Proceeds. If an Event of Default shall have
occurred and be continuing the Collateral Agent shall apply the proceeds of any
collection, sale, foreclosure or other realization upon any Collateral in
accordance with the Term/Note Intercreditor Agreement or, (i) if the Loan
Obligations have been paid in full (other than contingent obligations) but only
one class of Note Obligations or Other Pari Passu Lien Obligations remains
outstanding, in accordance with the Senior Secured Notes Indenture or applicable
Other Pari Passu Lien Obligations Agreement, as applicable, or (ii) if the Note
Obligations and Other Pari Passu Lien Obligations have been paid in full (other
than contingent obligations) but the Loan Obligations remain outstanding, in
accordance with the Section 2.17 of the Credit Agreement. Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

-24-



--------------------------------------------------------------------------------

SECTION 4.04. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise its rights and remedies in this
Article IV at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent (until the termination of this Agreement and subject to Section 7.14) an
irrevocable nonexclusive license (exercisable without payment of royalty or
other compensation to the Grantors), subject in all respects to any Licenses to
use, license or sublicense any of the Collateral consisting of know how,
Patents, Copyrights and Trademarks, now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. The use of such license by the Collateral Agent may be exercised, at
the option of the Collateral Agent, only upon the occurrence and during the
continuation of an Event of Default; provided, however, that any license or
sublicense entered into by the Collateral Agent with a third party in accordance
with this Section 4.04 shall be binding upon each Grantor notwithstanding any
subsequent cure of an Event of Default, except to the extent that such license
or sublicense would invalidate or render unenforceable any such Grantor’s
Intellectual Property.

SECTION 4.05. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act or any similar
statute hereafter enacted analogous in purpose or effect (the Securities Act and
any such similar statute as from time to time in effect being called the
“Federal Securities Laws”) with respect to any disposition of the Pledged
Collateral permitted hereunder. Each Grantor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Collateral Agent if the Collateral Agent were to attempt to dispose of all
or any part of the Pledged Collateral, and might also limit the extent to which
or the manner in which any subsequent transferee of any Pledged Collateral could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable “blue sky” or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
recognizes that to the extent such restrictions and limitations apply to any
proposed sale of Pledged Collateral, the Collateral Agent may, with respect to
any sale of such Pledged Collateral, limit the purchasers to those who will
agree, among other things, to acquire such Pledged Collateral for their own
account, for investment, and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that to the extent such
restrictions and limitations apply to any proposed sale of Pledged Collateral,
the Collateral Agent, in its sole and absolute discretion (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws and (b) may approach and negotiate with a limited
number of potential purchasers (including a single potential purchaser) to
effect such sale. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Pledged Collateral at a price that the Collateral Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of purchasers (or a single purchaser)
were approached. The provisions of this Section 4.05 will apply notwithstanding
the existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

-25-



--------------------------------------------------------------------------------

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 5.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any Secured Party, the
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.

SECTION 5.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 5.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Loan Obligation, or
assets of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Loan Obligation owed to any Loan Secured Party, and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 5.01, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to (i) the amount of such
payment or (ii) the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.16, the date of the supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 5.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 5.01 to the extent of such
payment.

SECTION 5.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 5.01 and 5.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the Loan Obligations until the
Termination Date; provided, that if any amount shall be paid to such Guarantors
on account of such subrogation rights at any time prior to the Termination Date,
such amount shall be held in trust for the benefit of the Loan Secured Parties
and shall promptly be paid to the Collateral Agent to be credited and applied
against the Loan Obligations, whether matured or unmatured, in accordance with
Section 2.17 of the Credit Agreement. No failure on the part of the Borrower or
any Guarantor to make the payments required by Sections 5.01 and 5.02 (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Guarantor with respect to its
obligations hereunder, and each Guarantor shall remain liable for the full
amount of its obligations hereunder.

 

-26-



--------------------------------------------------------------------------------

ARTICLE VI

Intentionally Deleted.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement or after the Loan Obligations have been
paid in full, in accordance with the Term/Note Intercreditor Agreement or, if
only one class of Note Obligations or Other Pari Passu Lien Obligations remains
outstanding, in accordance with the Senior Secured Notes Indenture or applicable
Other Pari Passu Lien Obligations Agreement, as applicable. All communications
and notices hereunder to any Subsidiary Guarantor shall be given to it in care
of the Borrower as provided in Section 9.01 of the Credit Agreement.

SECTION 7.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors herein or in any other Transaction Document
shall be considered to have been relied upon by the Lenders, the Senior Secured
Noteholders and the holders of Other Pari Passu Lien Obligations and shall
survive the making by the Lenders of any Loans and the extension of credit or
purchase by the Senior Secured Note Holders and holders of Other Pari Passu Lien
Obligations, regardless of any investigation made by any Lender, any such Senior
Secured Note Holder or any such holder of Other Pari Passu Lien Obligations on
their behalf and notwithstanding that the Collateral Agent, any Lender or any
such Senior Secured Note Holder may have had notice or actual knowledge of any
Default at the time of the making of such Loans or such extension or purchase,
as applicable, and shall continue in full force and effect until the Termination
Date.

SECTION 7.03. Binding Effect; Several Agreement. This Agreement shall become
effective when it shall have been executed by the Grantors and the Collateral
Agent and when the Collateral Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto. This Agreement shall be construed as a separate agreement with respect
to each Grantor and may be amended, modified, supplemented, waived or released
with respect to any Grantor without the approval of any other Grantor and
without affecting the obligations of any other Grantor hereunder.

SECTION 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 7.05. Collateral Agent’s Expenses; Indemnity.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder as
provided in Section 9.05 of the Credit Agreement and any comparable provision of
the Senior Secured Note Indenture and any Other Pari Passu Lien Obligations
Agreement, as applicable.

(b) Without limitation of its indemnification obligations under the other
Transaction Documents, each Grantor agrees to indemnify the Collateral Agent and
the other Indemnitees as provided in Section 9.05 of the Credit Agreement and
any comparable provision of the Senior Secured Note Indenture and any Other Pari
Passu Lien Obligations Agreement, as applicable.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.05 shall survive the Termination Date.

 

-27-



--------------------------------------------------------------------------------

SECTION 7.06. Collateral Agent Appointed Attorney-in-Fact.

(a) Until the Termination Date, each Grantor hereby appoints the Collateral
Agent as the attorney-in-fact of such Grantor for the purpose of, upon the
occurrence and during the continuance of an Event of Default, carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Collateral Agent may deem necessary to accomplish the purposes hereof,
which appointment is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, the Collateral Agent shall have the right, upon
the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Collateral Agent’s name or in the name of
such Grantor (i) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (ii) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral, (iii) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral, (iv) to send verifications of Accounts
to any Account Debtor, (v) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral, (vi) to settle, compromise, compound,
adjust or defend any actions, suits or proceedings relating to all or any of the
Collateral, (vii) to notify, or to require any Grantor to notify, Account
Debtors to make payment directly to the Collateral Agent, (viii) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral (provided that any sale, assignment or
transfer of Collateral consisting of Trademarks includes a sale, assignment or
transfer of the goodwill associated with such Trademarks), (ix) to apply the
proceeds of any Obligations as provided in Article IV, (x) to exercise all of
such Grantor’s rights and remedies with respect to the collection of the
Receivables and any other Collateral, (xi) to prepare, file and sign such
Grantor’s name on a proof of claim in bankruptcy or similar document against any
Account Debtor of such Grantor, (xii) to prepare, file and sign such Grantor’s
name on any notice of Lien, assignment or satisfaction of Lien or similar
document in connection with the Receivables, (xiii) to change the address for
delivery of mail addressed to such Grantor to such Address as the Collateral
Agent may designate and to receive, open and dispose of all mail addressed to
such Grantor and (ix) to do all other acts and things necessary to carry out the
purposes of this Agreement in accordance with its terms, as fully and completely
as though the Collateral Agent were the absolute owner of the Collateral for all
purposes; provided, however, that nothing herein contained shall be construed as
requiring or obligating the Collateral Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The Collateral
Agent and the Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein, and
neither they nor their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence, willful misconduct, fraud or bad faith. The
foregoing powers of attorney being coupled with an interest, are irrevocable
until the Security Interest shall have terminated in accordance with the terms
hereof.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Collateral Agent, for the benefit of the Collateral
Agent and the other Secured Parties, under this Section 7.06 are solely to
protect the Collateral Agent’s interests in the Collateral and shall not impose
any duty upon the Collateral Agent or any other Secured Party to exercise any
such powers.

(c) Following the occurrence and continuance of an Event of Default, the
Collateral Agent may, in the Collateral Agent’s own name or in the name of a
nominee of the Collateral Agent, communicate (by mail, telephone, facsimile or
otherwise) with the Account Debtors of such Grantors, parties to contracts with
the Grantors and obligors in respect of Instruments of the Grantors to verify
with such Persons, to the Collateral Agent’s reasonable satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

 

-28-



--------------------------------------------------------------------------------

SECTION 7.07. Applicable Law. THIS AGREEMENT (OTHER THAN AS EXPRESSLY SET FORTH
IN OTHER TRANSACTION DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.08. Waivers; Amendment.

(a) No failure or delay by the Collateral Agent or any other Secured Party in
exercising any right or power hereunder or under any other Transaction Document
shall operate as a waiver hereof or thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent and the other Secured Parties hereunder and under the other
Transaction Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of this Agreement or any
other Transaction Document or consent to any departure by any Secured Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.08, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, neither the extension of the
Term Loan Maturity Date nor the purchase of the Senior Secured Notes shall be
construed as a waiver of any Default, regardless of whether the Collateral Agent
or any other Secured Party may have had notice or knowledge of such Default at
the time. Except as otherwise provided herein, no notice or demand on any
Grantor in any case shall entitle any Grantor to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantors that are party thereto and are affected
by such waiver, amendment or modification, subject to Section 9.08 of the Credit
Agreement and any comparable provision of the Senior Secured Note Indenture and
any Other Pari Passu Lien Obligations Agreement, as applicable. Notwithstanding
the foregoing, (i) any Other Pari Passu Lien Obligations Agent, on behalf of
itself and holders of Other Pari Passu Lien Obligations, may become party to
this Agreement, without any further action by any other party hereto, upon
execution and delivery by the Borrower and such Other Pari Passu Lien
Obligations Agent of a properly completed joinder agreement hereto (which shall
be in form and substance reasonably satisfactory to the Collateral Agent) and
(ii) technical modifications may be made to this Agreement to facilitate the
inclusion of Other Pari Passu Lien Obligations without any further action by any
other party hereto to the extent such Other Pari Passu Lien Obligations are
permitted to be incurred under the Loan Documents and the Senior Secured Note
Documents.

SECTION 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO (AND EACH OTHER SECURED
PARTY BY ITS ACCEPTANCE OF THE BENEFITS HEREOF) HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AS APPLICABLE, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.09.

 

-29-



--------------------------------------------------------------------------------

SECTION 7.10. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Transaction Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.11. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.03.
Delivery of an executed signature page to this Agreement by facsimile, PDF or
other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement.

SECTION 7.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.13. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto and the Secured Parties, by their acceptance of
the benefits of this Agreement, hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America, sitting in New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Transaction Documents,
or for recognition or enforcement of any judgment, and each of the parties
hereto and the Secured Parties, by their acceptance of the benefits of this
Agreement hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto and the Secured Parties, by their acceptance of the benefits
of this Agreement agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Secured Party may otherwise have to bring any action
or proceeding relating to this Agreement or the other Transaction Documents
against any Grantor or its properties in the courts of any jurisdiction.

(b) Each of the parties hereto and the Secured Parties, by their acceptance of
the benefits of this Agreement hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Transaction
Documents in any New York State or Federal court. Each of the parties hereto and
the Secured Parties, by their acceptance of the benefits of this Agreement
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party hereto and the Secured Parties, by their acceptance of the
benefits of this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 7.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

-30-



--------------------------------------------------------------------------------

SECTION 7.14. Termination or Release.

(a) This Agreement, the Guarantees made herein, the Security Interest, the
pledge of the Pledged Collateral and all other security interests granted hereby
(including, without limitation, the licenses granted by the Grantors and the
Collateral Agent pursuant to Section 4.04) shall automatically terminate on the
Termination Date. The Security Interest in the Collateral securing the
applicable Note Obligations shall also be released on the terms set forth in the
Senior Secured Note Indenture or the applicable Other Pari Passu Lien
Obligations Agreement, as applicable.

(b) Any Guarantor shall automatically be released from its obligations hereunder
and the Security Interests created hereunder in the Collateral of such Guarantor
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement and the Senior Secured Note Indenture as a
result of which such Guarantor ceases to be a Guarantor under Section 2.01 and a
guarantor of the Note Obligations.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, the Senior Secured Note Indenture and each
Other Pari Passu Lien Obligations Agreement to any person that is not a Grantor,
or, upon the effectiveness of any written consent to the release of the Security
Interest granted hereby in any Collateral pursuant to Section 4.08 of the
Term/Note Intercreditor Agreement or, (i) if the Loan Obligations have been paid
in full (other than contingent obligations) but only one class of Note
Obligations or Other Pari Passu Lien Obligations remains outstanding, in
accordance with the Senior Secured Notes Indenture or applicable Other Pari
Passu Lien Obligations Agreement, as applicable, or (ii) if the Note Obligations
and the Other Pari Passu Lien Obligations have been paid in full (other than
contingent obligations) but the Loan Obligations remain outstanding, in
accordance with the Section 9.08 of the Credit Agreement, the Security Interest
in such Collateral shall be automatically released, and the licenses granted by
the Grantors and the Collateral Agent pursuant to Section 4.04 shall be
automatically terminated.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all Uniform Commercial Code termination
statements and similar documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 7.14 shall be without recourse to or representation or
warranty by the Collateral Agent (other than any representation and warranty
that the Collateral Agent has the authority to execute and deliver such
documents) or any Secured Party. Without limiting the provisions of
Section 7.05, the Borrower shall reimburse the Collateral Agent upon written
demand for all reasonable out-of-pocket costs and expenses, including the fees,
charges and expenses of counsel, incurred by it in connection with any action
contemplated by this Section 7.14 as provided in Section 9.05 of the Credit
Agreement and any comparable provision of the Senior Secured Note Indenture and
any Other Pari Passu Lien Obligations Agreement, as applicable.

(e) At any time that the respective Grantor desires that the Collateral Agent
take any action described in preceding paragraph (d) above, it shall, upon the
reasonable request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to paragraph (a), (b) or (c). The Collateral Agent shall
have no liability whatsoever to any Secured Party as the result of any release
of Collateral by it as permitted (or which the Collateral Agent in good faith
believes to be permitted) by this Section 7.14.

 

-31-



--------------------------------------------------------------------------------

SECTION 7.15. Additional Subsidiaries. Pursuant to Section 5.09 of the Credit
Agreement and any comparable provision of the Senior Secured Note Indenture and
any Other Pari Passu Lien Obligations Agreement, as applicable, each wholly
owned Restricted Subsidiary (other than a Foreign Subsidiary, an Excluded
Subsidiary, or a Domestic Subsidiary that is a disregarded entity for United
States federal income tax purposes owned by a non-disregarded non-United States
entity) that was not in existence or not a subsidiary on the date hereof is
required to enter into this Agreement as a Subsidiary Guarantor and a Grantor
upon becoming such a subsidiary. Upon execution and delivery by the Collateral
Agent and such subsidiary of a supplement in the form of Exhibit A hereto, such
subsidiary shall become a Subsidiary Guarantor and a Grantor hereunder with the
same force and effect as if originally named as a Subsidiary Guarantor and a
Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

SECTION 7.16. Security Interest and Obligations Absolute. Subject to
Section 7.14 hereof, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Pledged Collateral and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, the Senior Secured Note Indenture, any other Transaction Document,
any agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, the Senior Secured Note Indenture, any other Transaction
Document, or any other agreement or instrument (so long as the same are made in
accordance with the terms of Section 9.08 of the Credit Agreement and any
comparable provision of the Senior Secured Note Indenture and any Other Pari
Passu Lien Obligations Agreement, as applicable), (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Agreement other than payment of
the Obligations (other than contingent obligations), in full.

SECTION 7.17. Term/Note Intercreditor Agreement. The provisions of this
Agreement shall be subject to the provisions of the Term/Note Intercreditor
Agreement. In the event of any conflict between this Agreement and the Term/Note
Intercreditor Agreement, the provisions of the Term/Note Intercreditor Agreement
shall control and govern.

SECTION 7.18. Amendment and Restatement. As of the date hereof, with effect
immediately upon the consummation of the Refinancing, this Agreement shall
amend, and restate as amended, the Existing Guarantee and Collateral Agreement,
but shall not constitute a novation thereof or in any way impair or otherwise
affect the rights or obligations of the parties thereunder (including with
respect to representations and warranties made thereunder) except as such rights
or obligations are amended or modified hereby (the “Amendment and Restatement”).
The Existing Guarantee and Collateral Agreement as amended and restated hereby
shall be deemed to be a continuing agreement among the parties, and all
documents, instruments and agreements delivered pursuant to or in connection
with the Existing Guarantee and Collateral Agreement not amended and restated in
connection with the entry of the parties into this Agreement shall remain in
full force and effect, each in accordance with its terms, as of the date of
delivery or such other date as contemplated by such document, instrument or
agreement to the same extent as if the modifications to the Existing Guarantee
and Collateral Agreement contained herein were set forth in an amendment to the
Existing Guarantee and Collateral Agreement in a customary form, unless such
document, instrument or agreement has otherwise been terminated or has expired
in accordance with or pursuant to the terms of the Credit Agreement, the
Existing Credit Agreement,

 

-32-



--------------------------------------------------------------------------------

this Agreement, the Existing Guarantee and Collateral Agreement, the Senior
Secured Note Documents, any Other Pari Passu Lien Obligations Agreements, the
Term/Note Intercreditor Agreement or such document, instrument or agreement or
as otherwise agreed by the required parties hereto or thereto, as the case may
be.

SECTION 7.19. Resignation and Appointment of Successor Collateral Agent; Certain
Perfection Matters.

(a) Upon the consummation of the Refinancing, immediately after giving effect to
the Amendment and Restatement (the “Resignation Effective Time”), (i) the
Existing Collateral Agent hereby simultaneously (x) resigns as Existing
Collateral Agent hereunder and as “Loan Agreement Collateral Agent” under (and
as defined in) the Term/Note Intercreditor Agreement, and is hereby discharged
from and shall have no further obligations hereunder or thereunder in such
capacity, and (y) transfers to the Collateral Agent (together with any
successors thereto), all of the Existing Collateral Agent’s rights, title,
interests, duties and obligations in its capacity as “Collateral Agent” under
this Agreement and as “Loan Agreement Collateral Agent” under the Term/Note
Intercreditor Agreement, including with respect to each of the Liens and
security interests granted or pledged to or in favor of the Existing Collateral
Agent under this Agreement and the other First Lien Security Documents,
(ii) Barclays Bank PLC hereby agrees to act as the Collateral Agent hereunder
and as the “Loan Agreement Collateral Agent” under (and as defined in) the
Term/Note Intercreditor Agreement and the other First Lien Security Documents,
and to be bound by the terms hereof and thereof, and in such capacity accepts
the transfer of all such rights, title, interests, duties and obligations;
provided that the Collateral Agent shall bear no responsibility for any actions
taken or omitted to be taken by the Existing Collateral Agent while it served in
such capacities hereunder or thereunder or as the “Collateral Agent” under (and
as defined in) the Existing Guarantee and Collateral Agreement or any other
First Lien Security Document, and (iii) the parties to this Agreement hereby
consent to the Collateral Agent succeeding the Existing Collateral Agent
hereunder and under the other First Lien Security Documents and the Term/Note
Intercreditor Agreement, effective as of the Resignation Effective Time.

(b) The parties hereto hereby confirm that (i) the Collateral Agent succeeds the
Existing Collateral Agent as party to this Agreement, the other First Lien
Security Documents and the Term/Note Intercreditor Agreement and is vested with
all of the rights, powers, privileges, obligations and duties of the Existing
Collateral Agent under each of the foregoing, and (ii) the Existing Collateral
Agent is discharged from all of its duties and obligations as the Existing
Collateral Agent under this Agreement and as the “Loan Agreement Collateral
Agent” under (and as defined in) the Term/Note Intercreditor Agreement and each
other First Lien Security Documents, in each case, as of the Resignation
Effective Time.

(c) Notwithstanding anything to the contrary herein or in the Existing Credit
Agreement or the Loan Documents (as defined in the Existing Credit Agreement),
the Grantors and the Collateral Agent hereby confirm and agree that, as of and
after the Resignation Effective Time, all of the provisions of Article VIII and
Section 9.05 of the Existing Credit Agreement and Section 7.05 of the Existing
Guarantee and Collateral Agreement shall continue in effect for the benefit of
the Existing Collateral Agent, its sub-agents, agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them under the Existing Guarantee and Collateral Agreement or any other First
Lien Security Document or while the Existing Collateral Agent was acting as
Existing Collateral Agent hereunder or as “Loan Collateral Agent” under (and as
defined in) the Term/Note Intercreditor Agreement, and inure to the benefit of
the Existing Collateral Agent, its sub-agents, agents and their respective
Related Parties.

 

-33-



--------------------------------------------------------------------------------

(d) Each of the Existing Collateral Agent and the Grantors hereby authorize the
Collateral Agent to file any releases, assignments, notices or amendments with
respect to the Uniform Commercial Code financing statements, mortgages, and
other filings or recordations in respect of the Collateral as the Existing
Collateral Agent or the Collateral Agent deems necessary or desirable to
evidence the Collateral Agent’s succession as the “Collateral Agent” under this
Agreement and the other First Lien Security Documents and each party hereto
hereby agrees to execute and deliver any documentation reasonably necessary to
evidence such succession; provided that the Existing Collateral Agent shall bear
no responsibility for any actions taken or omitted to be taken by itself or the
Collateral Agent under this clause (d).

(e) On and at all times after the Resignation Effective Time during which the
Existing Collateral Agent holds or has, or a agent or sub-agent holds or has on
its behalf, physical possession of or “control” (as defined in the UCC) over any
Collateral, the Existing Collateral Agent shall be deemed to hold, possess or
control such Collateral as sub-agent and bailee for the Collateral Agent for the
further benefit of the Secured Parties solely for the purpose of maintaining the
perfection of the Security Interests until such time as such possession or
control has been transferred to the Collateral Agent. In addition, any reference
to the Existing Collateral Agent on any publicly filed document, to the extent
such filing relates to the Liens and security interests in the Collateral and
until such filing is modified to reflect the interests of the Collateral Agent,
shall, with respect to such Liens and security interests, constitute a reference
to the Existing Collateral Agent as sub-agent of the Collateral Agent (provided,
that the parties hereto agree that the Existing Collateral Agent’s role as such
sub-agent shall impose no duties, obligations, or liabilities on the Existing
Collateral Agent, including, without limitation, any duty to take any type of
direction regarding any action to be taken against such Collateral, whether such
direction comes from the Collateral Agent, the Required Lenders, any or all of
the Secured Parties, any or all of the Grantors or otherwise). The Existing
Collateral Agent shall have no liability for any action taken or omitted to be
taken in the capacity as sub-agent or bailee under this clause (e) in the
absence of gross negligence or willful misconduct and shall enjoy the full
benefit of the protective provisions of Article VIII and Section 9.05 of the
Credit Agreement and Section 7.05 while serving in such capacity to the same
extent as if it were the “Collateral Agent” hereunder. The Collateral Agent
agrees to take possession of any Collateral delivered to the Collateral Agent
following the Resignation Effective Time upon tender thereof by the Existing
Collateral Agent.

(f) As of the Resignation Effective Time, all references in the First Lien
Security Documents to “Morgan Stanley & Co. Incorporated”, “Morgan Stanley & Co.
LLC” or any other name or abbreviation of the Existing Collateral Agent shall be
deemed, where appropriate, to be references to the Collateral Agent.
Notwithstanding anything herein to the contrary, each Grantor hereby agrees that
all Liens granted by any Grantor shall in all respects be continuing and in
effect and are hereby ratified and reaffirmed by each Grantor.

[Remainder of page intentionally left blank.]

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CDW CORPORATION By:   /s/ Robert J. Welyki   Name: Robert J. Welyki   Title:
Vice President, Treasurer and Assistant Secretary CDW LLC By:   /s/ Robert J.
Welyki  

Name: Robert J. Welyki

 

Title: Vice President, Treasurer and Assistant Secretary

[SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

CDW DIRECT, LLC By:   /s/ Robert J. Welyki  

Name: Robert J. Welyki

 

Title: Vice President, Treasurer and Assistant Secretary

CDW GOVERNMENT, LLC By:   /s/ Robert J. Welyki  

Name: Robert J. Welyki

 

Title: Vice President, Treasurer and Assistant Secretary

CDW LOGISTICS, INC. By:   /s/ Robert J. Welyki  

Name: Robert J. Welyki

 

Title: Vice President, Treasurer and Assistant Secretary

CDW TECHNOLOGIES, INC. By:   /s/ Robert J. Welyki  

Name: Robert J. Welyki

 

Title: Vice President, Treasurer and Assistant Secretary

 

[SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY & CO. LLC, as Existing Collateral Agent By:   /s/ Stephen B. King
  Name: Stephen B. King   Title: Vice President

BARCLAYS BANK PLC,

as Collateral Agent

By:   /s/ Ritam Bhalla   Name: Ritam Bhalla   Title: Director

 

[SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

Schedule I to the

Second Amended and Restated Guarantee and

Collateral Agreement

SUBSIDIARY GUARANTORS

CDW Direct, LLC

CDW Government LLC

CDW Technologies, Inc.

CDW Logistics, Inc.

 

I-1



--------------------------------------------------------------------------------

Schedule II to the

Second Amended and Restated Guarantee and

Collateral Agreement

EQUITY INTERESTS

Pledgor: CDW Corporation

 

Issuing Entity

  

Type of Interests

  

Certificate Number

  

Number of Interests
Pledged

  

% Interest

  

Security

CDW LLC    Common Units    1    1,000    100%    Yes CDW Finance Corporation   
Common Stock    1    1,000    100%    Yes

Pledgor: CDW LLC

 

Issuing Entity

  

Type of Interests

  

Certificate Number

  

Number of Interests
Pledged

  

% Interest

  

Security

CDW Government LLC    Common Units    1    1,000 units    100%    Yes CDW
Technologies, Inc.    Common Stock    CDW-1    1 share    100%    Yes CDW
Logistics, Inc.    Common Stock    2    10,000 shares    100%    Yes CDW Direct,
LLC    Membership interest    1    100% Membership Interest    100%    Yes CDW
Canada, Inc.    Common Stock    C-1    0.65 shares    65%    Yes

PLEDGED DEBT SECURITIES AND PROMISSORY NOTES

None.

 

II-1



--------------------------------------------------------------------------------

Schedule III to the

Second Amended and Restated Guarantee and

Collateral Agreement

U.S. COPYRIGHTS OWNED BY GRANTOR

U.S. Copyright Registrations

 

Title of Work

   Date of First
Publication    Nation of
Publication    Author    Application
Tracking No.    Registration No.

CDW Classic Website Code

   11/27/2007    USA    CDW LLC    31150-40001    TX-6-957-194

CDW Website

   8/13/2008    USA    CDW LLC    31150-40003    VA-1-674-011

Website Code

   8/13/2008    USA    CDW LLC    31094-40002    TX-6-954-179

CDW Website

   11/01/1998    USA    CDW LLC       TX-4-983-115

Pending U.S. Copyright Applications for Registration

None.

 

III-1



--------------------------------------------------------------------------------

PATENTS OWNED BY GRANTORS

U.S. Patents

 

Title

   Country
(Jurisdiction)    Serial
Number    Filed Date    Status    Date
Approved    Owner    Patent No.

Website User Account Linking

   U.S.    11/453,527    6/15/2006    Approved    2/9/2010    CDW LLC   
7,660,748 B2

Website User Account Linking

   U.S.    12/698,267    2/2/2010    Approved    11/29/2011    CDW LLC   
8,069,093 B2

U.S. Patent Applications

 

Title

   Country
(Jurisdiction)    Serial
Number    Filed Date    Status    Date
Approved    Owner    Patent No. Session Collaborator    U.S.    12/494,536   
6/30/2009    Pending    N/A    CDW LLC    N/A System and Method for Processing
Electronic Documents    U.S.    13/441,131    4/6/2012    Pending    N/A    CDW
LLC    N/A System and Method for Generating a Statement of Work Template    U.S.
   13/595,325    8//30/2012    Pending    N/A    CDW LLC    N/A System and
Method for Populating Content within an Electronic Statement of Work Template   
U.S.    13/595,364    8/30/2012    Pending    N/A    CDW LLC    N/A System and
Method for Populating an Electronic Statement of Work Template Based on
Corresponding Content of Another Electronic Statement of Work Template    U.S.
   13/595,409    8/30/2012    Pending    N/A    CDW LLC    N/A

 

III-2



--------------------------------------------------------------------------------

TRADEMARK/TRADE NAMES OWNED BY GRANTORS

U.S. Trademark Registrations

 

Mark

   Country    Serial No.    Filing Date    Reg. No.    Reg. Date    Owner
BUSINESS REARVIEW MIRROR    U.S.    77354440    12/18/2007    3476006   
7/29/2008    CDW LLC CDW    U.S.    74079082    7/17/1990    1649113   
6/25/1991    CDW LLC

CDW

and Design

   U.S.    75573067    10/19/1998    2325742    3/7/2000    CDW LLC

CDW-G

and Design

   U.S.    76246833    4/26/2001    2527422    1/8/2002    CDW LLC CDW-G    U.S.
   76247183    4/26/2001    2614744    9/3/2002    CDW LLC COMPUTER DISCOUNT
WAREHOUSE    U.S. State-
Illinois    N/A    N/A    67867    1/9/1991    CDW LLC COMPUTER DISCOUNT
WAREHOUSE    U.S. State-
Illinois    N/A    N/A    67865    1/9/1991    CDW LLC COMPUTER DISCOUNT
WAREHOUSE    U.S. State-
Illinois    N/A    N/A    67864    1/9/1991    CDW LLC COMPUTER DISCOUNT
WAREHOUSE    U.S. State-
Illinois    N/A    N/A    67863    1/9/1991    CDW LLC COMPUTER DISCOUNT
WAREHOUSE    U.S. State-
Illinois    N/A    N/A    67862    1/9/1991    CDW LLC COMPUTER DISCOUNT
WAREHOUSE    U.S. State-
Illinois    N/A    N/A    67866    1/9/1991    CDW LLC MACWAREHOUSE    U.S.   
73764669    11/21/1988    1616162    10/2/1990    CDW LLC MICROWAREHOUSE    U.S.
   74018623    1/12/1990    1623069    11/13/1990    CDW LLC

THE RIGHT TECHNOLOGY. RIGHT AWAY

Block Letters

   U.S.    76653305    1/10/2006    3241077    5/15/2007    CDW LLC

Customer Marketing Operations and Purchasing Coworker Services Sales and
Training Information Technology Finance

Atom Design

   U.S.    76467290    11/6/2002    2859482    7/6/2004    CDW LLC STORE IN A
TRUCK    U.S.    77453288    4/29/2008    3848265    9/14/2010    CDW LLC PEOPLE
WHO GET IT.    U.S.    85119456    8/31/2010    4268684    1/1/2013    CDW LLC
CDW-G    U.S.    85141365    9/29/2010    4040772    10/18/2011    CDW LLC

CDW-G

Stylized Letters

   U.S.    85141704    9/30/2010    4166446    7/3/2012    CDW LLC

 

III-3



--------------------------------------------------------------------------------

U.S. Trademark Applications

 

Mark

   Country    Serial No.    Filing Date    Reg. No.    Reg. Date    Owner

CDW

   U.S.    85141344    9/29/2010    N/A    N/A    CDW LLC

CDW

Stylized Letters

   U.S.    85141350    9/29/2010    N/A    N/A    CDW LLC

CDW

Stylized Letters

   U.S.    85141359    9/29/2010    N/A    N/A    CDW LLC

 

III-4



--------------------------------------------------------------------------------

Schedule IV to the

Second Amended and Restated Guarantee and

Collateral Agreement

UCC FILING OFFICES

 

Grantor

  

Filing Office

CDW Corporation    Delaware Secretary of State CDW LLC    Illinois Secretary of
State CDW Direct, LLC    Illinois Secretary of State CDW Government LLC   
Illinois Secretary of State CDW Technologies, Inc.    Wisconsin Department of
Financial Institutions CDW Logistics, Inc.    Illinois Secretary of State

 

IV-1



--------------------------------------------------------------------------------

Schedule V to the

Second Amended and Restated Guarantee and

Collateral Agreement

UCC INFORMATION

 

Grantor/ Legal Name

   Type of
Entity    Mailing Address    State
Organizational
Number    Federal  Taxpayer
Identification
Number    Jurisdiction
of
Organization CDW Corporation    corporation    200 N. Milwaukee Ave.


Vernon Hills, IL 60061

   4360007    26-0273989    Delaware CDW LLC    limited
liability
company    200 N. Milwaukee Avenue


Vernon Hills, IL 60061

   02909227    36-3310735    Illinois CDW Direct, LLC    limited
liability
company    200 N. Milwaukee Avenue


Vernon Hills, IL 60061

   00907413    36-4530079    Illinois CDW Government LLC    limited
liability
company    230 N. Milwaukee Avenue


Vernon Hills, IL 60061

   02909235    36-4230110    Illinois CDW Technologies, Inc.    corporation   
200 N. Milwaukee Avenue


Vernon Hills, IL 60061

   B055883    39-1768725    Wisconsin CDW Logistics, Inc.    corporation    200
N. Milwaukee Avenue


Vernon Hills, IL 60061

   62789581    38-3679518    Illinois

Changes to the Above Information

None.

 

V-1



--------------------------------------------------------------------------------

Schedule VI to the

Second Amended and Restated Guarantee and

Collateral Agreement

LOCATIONS OF COLLATERAL

All locations are leased with the exception of 3201 East Alexander Road, North
Las Vegas, NV 89030, and 200 N. Milwaukee Avenue (includes Day Care/ Fitness
Facility at 165 Lakeview Parkway, 40 N. Milwaukee Avenue (address for one
distribution center building), and 230 N. Milwaukee Avenue (mailing address for
CDW-Government LLC), Vernon Hills, IL 60061

 

Grantor1

  

Address

   County    State CDW Corporation   

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

   Lake    Illinois CDW LLC   

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

(includes 165 Lakeview Parkway)

   Lake    Illinois CDW Direct, LLC   

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

   Lake    Illinois CDW Government LLC   

230 N. Milwaukee Avenue

Vernon Hills, IL 60061

   Lake    Illinois CDW Technologies, Inc.   

5520 Research Park Drive

Fitchburg, WI 53711

(Office lease)

   Dane    Wisconsin

 

1  In the case of locations that are leased or subleased by one or more
Grantors, the names listed in this column are the names of the entities that are
the tenants/subtenants of the applicable locations or an entity which has its
primary office address at such location, while in the case of locations that are
owned by a Grantor, the entities named in this column are the owners and current
primary occupants of the location in question. With regard to each such location
(whether leased, subleased or owned) there may be Grantors that do business
and/or own property thereat, in addition to the Grantor listed for such
location.

 

VI-1



--------------------------------------------------------------------------------

Grantor1

  

Address

   County    State CDW Logistics, Inc.   

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

(Includes 40 N. Milwaukee Avenue)

   Lake    Illinois CDW Finance Corporation   

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

   Lake    Illinois CDW LLC   

120 S. Riverside Plaza

Chicago, IL 60606

   Cook    Illinois CDW LLC   

26145 Riverwoods Blvd.

Mettawa, IL 60045

   Lake    Illinois CDW LLC   

300 N. Milwaukee Avenue

Vernon Hills, IL 60061

   Lake    Illinois CDW Logistics, Inc.   

3201 East Alexander Road

North Las Vegas, NV 89030

   Clark    Nevada

CDW LLC

CDW Direct, LLC

CDW Government LLC

CDW Technologies, Inc.

  

6281 Beach Blvd

Buena Park, CA 90621

   Orange    California CDW Government LLC   

2 Corporate Drive

Shelton, CT 06484

   Fairfield    Connecticut CDW LLC   

260 Industrial Way West

Eatontown, NJ 07724

   Monmouth    New Jersey CDW LLC   

Four Echelon Plaza

201 Laurel Road

Voorhees, NJ 08043

   Camden    New Jersey CDW Government LLC   

13461 Sunrise Valley, Suite 350

Herndon, VA 20171

   Fairfax    Virginia CDW Canada Inc.   

20 Carlson Court

Toronto, ON M9W 7K6

      Ontario, Canada CDW Technologies, Inc.   

6650 W. Snowville Rd., #9

Brecksville, OH 44141

   Cuyahoga    Ohio CDW LLC   

7145 Boone Ave. North

Brooklyn Park, MN 55428

   Hennepin    Minnesota CDW LLC   

1850 E. Northrop Blvd

Chandler, AZ 85249

   Maricopa    Arizona CDW Technologies, Inc.   

4321 W. College Ave.

Grand Chute, WI 54914

   Outagamie    Wisconsin

 

VI-2



--------------------------------------------------------------------------------

Grantor1

  

Address

   County    State CDW Technologies, Inc.   

9349 Waterstone Blvd, Suite 150

Cincinnati, OH 45249

   Hamilton    Ohio CDW Technologies, Inc.   

1000 Towne Center Drive, Suite 1800

Southfield, MI 48075

   Oakland    Michigan CDW Technologies, Inc.   

4690 E. Fulton St., Suite 203

Ada, MI 49301

   Kent    Michigan CDW Technologies, Inc.   

450 E. Sycamore.

Evansville, IN 47715

   Vanderburgh    Indiana CDW Technologies, Inc.   

11711 N. Meridian St., Suite 225

Carmel, IN 46032

   Hamilton    Indiana CDW Technologies, Inc.   

7402 Stone Ridge Drive, Suite 1

Weston, WI 54476

   Marathon    Wisconsin CDW Technologies, Inc.   

5520 Research Park Drive

Fitchburg, WI 53711

(data center lease)

   Dane    Wisconsin CDW Technologies, Inc.   

5515 Nobel Drive

Fitchburg, WI 53711

   Dane    Wisconsin CDW Technologies, Inc.   

Ridgeview Office Center II

N19W23993 Ridgeview Pkwy West, Suite 120

Pewaukee, WI 53072

   Waukesha    Wisconsin CDW Technologies, Inc.    1633 North Dallas Parkway
Addison, TX 750011    Dallas    Texas CDW Direct, LLC   

Two Harbour Place

302 Knights Run Ave.

Suite 750

Tampa, FL 33602

   Hillsborough    Florida CDW Canada Inc.   

5925 Airport Road, Suite 800

Mississauga, ON L4V 1W1

      Ontario, Canada CDW Technologies, Inc.   

2501 S. State Highway

121 Business, Bldg. 5, Suite 500

Lewisville, TX 75067

   Denton    Texas CDW Technologies, Inc.   

Minnesota Gateway Facility

Suite 100

511 11th Avenue South

Minneapolis, MN 55415

   Hennepin    Minnesota CDW Technologies, Inc.   

telX-Chicago Lakeside LLC

350 E. Cermak Road

Chicago, IL 60616

   Cook    Illinois

 

VI-3



--------------------------------------------------------------------------------

Grantor1

  

Address

   County    State CDW Technologies, Inc.   

Server Central @ DuPont Fabros Technology,Inc.

2200 Busse Rd.

Elk Grove Village, IL 60007

   Cook    Illinois

B(iii) Locations of Collateral in Possession of Persons Other Than Grantors or
Any Subsidiary:

GENCO Marketplace:

325 Route 37

Suite 3

Toms River, New Jersey 08753

 

VI-4



--------------------------------------------------------------------------------

Schedule VII to the

Second Amended and Restated Guarantee and

Collateral Agreement

DEPOSIT ACCOUNTS

 

Company    Bank    Account #    Account Type         |    Company    Bank   
Account #    Account Type      CDW LLC    Bank of America    5800006156    Main
      |    CDW Government    The Northern Trust Co.    91057    Main   
ZBA of 44113 CDW LLC    Bank of America    5590001698    Payroll    ZBA of Main
   |    CDW Government    The Northern Trust Co.    30191057    Payroll    ZBA
of Main CDW LLC    The Northern Trust Co.    56170    Main    ZBA of 44113    |
   CDW Government    The Northern Trust Co.    30391057    Refunds    ZBA of
Main CDW LLC    The Northern Trust Co.    30556170    AP Checking & A/P ACH   
ZBA of Main    |    CDW Government    The Northern Trust Co.    30491057    A/P
Checking & AP ACH    ZBA of Main CDW LLC    The Northern Trust Co.    44113   
Cash Concentration       |    CDW Government    The Northern Trust Co.   
30591057    Credit Card Deposits    ZBA of Main CDW LLC    The Northern Trust
Co.    35107843    VI & AA    ZBA of Main    |                CDW LLC    U.S.
Bank    1-993-8022-8197    Main    Main    |                CDW LLC    Bank of
Montreal    2058717    Main    Main    |    CDW Logistics    Bank of America   
5800441056    Main    ZBA of 5800006156 CDW LLC    The Northern Trust Co.   
NT2-022551    Investment    Investment    |    CDW Logistics    Bank of America
   5590067129    Payroll    ZBA of Main                |    CDW Logistics    The
Northern Trust Co.    48100    Main    ZBA of 44113                |   
CDW Logistics    The Northern Trust Co.    30248100    A/P Checking & AP ACH   
ZBA of Main CDW Direct    Bank of America    5800441049    Main   
ZBA of 5800006156    |                CDW Direct    Bank of America   
5590067137    Payroll    ZBA of Main    |    CDW Technologies    The Northern
Trust Co.    35099523    Main    ZBA of 44113 CDW Direct    The Northern Trust
Co.    47910    Main    ZBA of 44113    |    CDW Technologies    The Northern
Trust Co.    35099677    Credit Card Deposits    ZBA of Main CDW Direct    The
Northern Trust Co.    30147910    Credit Card Deposits    ZBA of Main    |   
CDW Technologies    The Northern Trust Co.    35099681    A/P Checking & AP ACH
   ZBA of Main CDW Direct    The Northern Trust Co.    30247910    A/P Checking
& AP ACH    ZBA of Main    |    CDW Technologies    The Northern Trust Co.   
35099535    Payroll    ZBA of Main CDW Direct    The Northern Trust Co.   
30447910    Refunds    ZBA of Main    |    CDW Technologies    Bank of Montreal
   0012164823    Main                   |    CDW Technologies    Bank of
Montreal    0030047380    IBM Credit/Lockbox   

 

VII-1



--------------------------------------------------------------------------------

Schedule VIII to the

Second Amended and Restated Guarantee and

Collateral Agreement

LETTER OF CREDIT RIGHTS AND CHATTEL PAPER

 

Grantor

  

Issuer

  

Letter of Credit
Number

  

Credit Amount

  

Beneficiary

  

Expiration Date

  

Purpose

  

Issuing Bank
Contact

CDW Government LLC    JPMorgan Chase Bank, N.A.    TPTS-733254    $500,000.00   
Safeco Insurance Company of America    05/30/13    Collateral support for
Payment and Performance Bonds   

Mabelyn Retana

Standby LC Unit-Operations Manager

10420 Highland Manor Drive

Tampa, FL 33610

t: 813-432-6331

e: mabelyn.y.retana@jpmchase.com

CDW Corporation    JPMorgan Chase Bank, N.A.    TPTS-762011    $150,000.00   
The Travelers Indemnity Company    10/01/13    Collateral support for CDW
workers compensation program   

Mabelyn Retana

Standby LC Unit-Operations Manager

10420 Highland Manor Drive

Tampa, FL 33610

t: 813-432-6331

e: mabelyn.y.retana@jpmchase.com

CDW LLC    JPMorgan Chase Bank, N.A.    TPTS-393842    $1,050,000.00    Chartis
Casualty Company, et al.    11/01/14    Collateral support for CDW workers
compensation program   

Mabelyn Retana

Standby LC Unit-Operations Manager

10420 Highland Manor Drive

Tampa, FL 33610

t: 813-432-6331

e: mabelyn.y.retana@jpmchase.com

 

VIII-1



--------------------------------------------------------------------------------

Exhibit A

to Second Amended and Restated Guarantee and Collateral Agreement

SUPPLEMENT NO. [•] (this “Supplement”) dated as of [•], to the Second Amended
and Restated Guarantee and Collateral Agreement dated as of April 29, 2013 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”) among CDW Corporation, a
Delaware corporation (“Holdings”), CDW LLC, an Illinois limited liability
company (the “Borrower”), each subsidiary of the Borrower from time to time
party thereto (each such subsidiary individually a “Subsidiary Guarantor” and
collectively, the “Subsidiary Guarantors”; the Subsidiary Guarantors, the
Borrower and Holdings are referred to collectively herein as the “Grantors”) and
Barclays Bank PLC (as successor to Morgan Stanley & Co. LLC (formerly known as
Morgan Stanley & Co. Incorporated), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined therein).

A. Reference is made to (i) the Credit Agreement dated as of April 29, 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders from time
to time party thereto (the “Lenders”), and Barclays Bank PLC, as administrative
agent (in such capacity, the “Administrative Agent”) and Collateral Agent for
the Lenders, and (ii) the Indenture dated as of December 17, 2010 (as modified
and supplemented and in effect from time to time, the “Senior Secured Note
Indenture”) between the Borrower, CDW Finance Corporation, a Delaware
corporation (“CDW Finance” and together with the Borrower, the “Issuers”), U.S.
Bank National Association, a national banking association, as trustee (the “Note
Trustee”), pursuant to which the Issuers have issued $500,000,000 of 8.0% Senior
Secured Notes due 2018 (the “Senior Secured Notes”);

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement, as applicable.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Term Loans and to induce the initial
purchasers of the Senior Secured Notes to purchase the Senior Secured Notes.
Section 7.15 of the Guarantee and Collateral Agreement provides that certain
additional Restricted Subsidiaries of the Borrower may become Subsidiary
Guarantors and Grantors under the Guarantee and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement and the Senior Secured
Note Indenture to become a Subsidiary Guarantor and a Grantor under the
Guarantee and Collateral Agreement as consideration for, among other things,
Term Loans previously made.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.15 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof (for this purpose, as though references therein to the “date
hereof” were to the date of this Supplement). In furtherance of the foregoing,
the New Subsidiary, as security for the payment in full of



--------------------------------------------------------------------------------

the Obligations (as defined in the Guarantee and Collateral Agreement), does
hereby create and grant to the Collateral Agent, its successors and permitted
assigns, for the ratable benefit of the Secured Parties, their successors and
permitted assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Guarantee and Collateral Agreement). Each reference to a “Grantor” or a
“Subsidiary Guarantor” in the Guarantee and Collateral Agreement shall be deemed
to include the New Subsidiary. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Subsidiary and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile, PDF or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants to the Collateral
Agent and the Secured Parties that as of the date hereof (a) Schedule I attached
hereto correctly sets forth (i) any and all Equity Interests and Pledged Debt
Securities now owned by the New Subsidiary, (ii) any and all Intellectual
Property now owned by the New Subsidiary, (iii) the locations of Collateral
owned by the New Subsidiary, (iv) the Deposit Accounts maintained by the New
Subsidiary and (iv) Letter of Credit Rights and Chattel Paper of the New
Subsidiary and (b) set forth under its signature hereto, is the exact legal name
(as such name appears on its certificate or articles of incorporation or
formation) of the New Subsidiary and its jurisdiction of organization.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF).

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Collateral Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement or Section 14.02 of
the Senior Secured Note Indenture. All communications and notices hereunder to
the New Subsidiary shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

 

A-2



--------------------------------------------------------------------------------

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement as provided
in Section 9.05 of the Credit Agreement and Section 7.07 of the Senior Secured
Note Indenture.

[Remainder of page intentionally left blank.]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

[NAME OF NEW SUBSIDIARY] By:  

 

  Name:   Title:   Address:   Legal Name:   Jurisdiction of Formation: BARCLAYS
BANK PLC, as Collateral Agent By:  

 

  Name:   Title:

 

A-4



--------------------------------------------------------------------------------

Schedule I

to Supplement

to Second Amended and Restated Guarantee and Collateral Agreement

Collateral of the New Subsidiary

EQUITY INTERESTS

 

Issuer

  

Number of

Certificate

   Registered
Owner    Number and
Class of
Equity Interest    Percentage
of Equity
Interests

PLEDGED DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

PLEDGED DEBT SECURITIES

[Follow format of Schedules III through VIII to the

Guarantee and Collateral Agreement.]